   Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 1 of 74 PageID #:1139




                          UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF ILLINOIS

                                   EASTERN DIVISION


CHASE MORTIMER, Individually and on        )   Case No. 1:19-cv-01735
Behalf of All Others Similarly Situated,   )   (Consolidated)
                                           )
                           Plaintiff,      )   CLASS ACTION
                                           )
        vs.                                )   Honorable Virginia M. Kendall
                                           )
DIPLOMAT PHARMACY, INC., et al.,           )
                                               DEMAND FOR JURY TRIAL
                                           )
                           Defendants.
                                           )
                                           )




   CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
                               LAWS




4823-1352-6958.v1
    Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 2 of 74 PageID #:1139



                                                     TABLE OF CONTENTS

                                                                                                                                              Page



INTRODUCTION .......................................................................................................................... 1

JURISDICTION AND VENUE ..................................................................................................... 8

PARTIES ........................................................................................................................................ 9

           Plaintiffs .............................................................................................................................. 9

           Defendants .......................................................................................................................... 9

FACTUAL BACKGROUND ....................................................................................................... 10

           Industry Background ......................................................................................................... 10

           Diplomat’s Specialty Pharmacy Business ........................................................................ 12

           Diplomat’s Expansion into the PBM Business ................................................................. 13

           During the Class Period, Defendants Terminated Legacy PBM Management and
                 Discarded NPS’s Claims Processing Software, Leading to Poor Service
                 and Client Losses ................................................................................................... 17

DEFENDANTS’ FALSE AND MISLEADING CLASS PERIOD STATEMENTS .................. 18

           February and May 2018 False and Misleading Statements Regarding Integration
                 and Clients ............................................................................................................. 19

           August 2018 False and Misleading Statements Regarding Integration and Clients ......... 24

           September 2018 False and Misleading Statements Regarding Integration and
                 Clients .................................................................................................................... 28

           November 2018 False and Misleading Statements Regarding Integration and
                Clients .................................................................................................................... 31

           Class Period False and Misleading Statements Regarding Internal Controls ................... 34

THE TRUTH IS REVEALED ...................................................................................................... 36

           November 2018 Disclosures ............................................................................................. 36

           January 2019 Disclosures ................................................................................................. 37

           February 2019 Disclosures ............................................................................................... 39

                                                                       -i-
4823-1352-6958.v1
    Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 3 of 74 PageID #:1139




                                                                                                                                         Page


           November 2019 Disclosures ............................................................................................. 43

ADDITIONAL SCIENTER ALLEGATIONS ............................................................................. 44

           Defendants Controlled the Company’s Messaging to the Investing Public ..................... 44

           Defendants Were Responsible for and Closely Monitored the Failed PBM
                 Integration .............................................................................................................. 46

           Defendants’ Public Statements Support a Strong Inference of Scienter........................... 48

           The Scope and Severity of the Service Failures and Customer Departures Support
                 a Strong Inference of Scienter................................................................................ 49

           Executive Departures Support a Strong Inference of Scienter ......................................... 53

           Defendants’ Obligations Under GAAP Support a Strong Inference of Scienter .............. 53

           Defendants Had Motive .................................................................................................... 56

LOSS CAUSATION AND ECONOMIC LOSS .......................................................................... 57

PRESUMPTION OF RELIANCE ................................................................................................ 60

NO SAFE HARBOR .................................................................................................................... 62

CLASS ACTION ALLEGATIONS ............................................................................................. 63

COUNT I ...................................................................................................................................... 65

           For Violation of §10(b) of the Exchange Act and SEC Rule 10b-5 Against
                  Diplomat and the Individual Defendants .............................................................. 65

COUNT II ..................................................................................................................................... 66

           For Violation of §20(a) of the Exchange Act Against Defendants Park, Griffin,
                  and Kavthekar ....................................................................................................... 66

PRAYER FOR RELIEF ............................................................................................................... 67

DEMAND FOR TRIAL BY JURY .............................................................................................. 68




                                                                     - ii -
4823-1352-6958.v1
   Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 4 of 74 PageID #:1139




        Plaintiffs, individually and on behalf of all others similarly situated, allege the following

based upon personal knowledge as to plaintiffs’ own acts and upon information and belief as to all

other matters based on the investigation conducted by and through plaintiffs’ attorneys. This

investigation included, among other things: review and analysis of U.S. Securities and Exchange

Commission (“SEC”) filings by Diplomat Pharmacy, Inc. (“Diplomat” or the “Company”),

Company press releases and earnings call transcripts, public information regarding Diplomat

including information posted on the Company website, and analyst reports and media reports about

the Company and the industry. Plaintiffs believe that substantial additional evidentiary support will

exist for the allegations set forth herein after a reasonable opportunity for discovery.

                                           INTRODUCTION

        1.          This securities class action is brought on behalf of all purchasers of Diplomat

common stock between February 26, 2018 and November 11, 2019, inclusive (the “Class Period”),

seeking to pursue remedies under §§10(b) and 20(a) of the Securities Exchange Act of 1934

(“Exchange Act”), 15 U.S.C. §§78j(b) and 78t(a), and SEC Rule 10b-5, 17 C.F.R. §240.10b-5,

promulgated thereunder.

        2.          Diplomat was founded in 1975 and operated as a private company until it became

publicly-traded in 2014. Diplomat was historically a specialty pharmacy, which differed from

traditional pharmacies because, among other things, it dispensed high-cost drugs that require special

care in handling (such as refrigeration) or administration (such as injection). Diplomat grew to

become the largest independent specialty pharmacy in the United States.

        3.          Generally, Diplomat’s business involved filling prescriptions for people who had

either private insurance or Medicare. Diplomat would be paid by payers or pharmacy benefit

managers (“PBMs”). Payers are entities such as health insurers, self-insured employers, or self-

funded organizations like unions. PBMs are hired by payers to administer certain or all aspects of
                                                  -1-
4823-1352-6958.v1
    Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 5 of 74 PageID #:1139




their pharmaceutical drug plan benefits, including negotiating rebates with manufacturers,

establishing lists of approved drugs, or selecting and contracting with the pharmacies or specialty

pharmacies.

        4.          Notably, from 2009 to 2014, Diplomat’s revenues increased from $377 million to

$2.2 billion, and its EBITDA1 increased from $6 million to $35 million. Based on this rapid growth,

Diplomat was an attractive investment when it went public in October 2014 and raised $173 million

issuing common stock trading on the New York Stock Exchange (“NYSE”). In its first year as a

public company, Diplomat continued to grow, with 2015 revenues increasing to $3.4 billion (a 52%

increase from 2014), and EBITDA increasing to $95 million (a 170% increase from 2014).

        5.          Diplomat had another solid year in 2016, but its rapid growth slowed. One of

Diplomat’s largest PBM customers increased its fees, which negatively impacted Diplomat. For

example, compared to the 52% increase in revenue in 2015, Diplomat’s revenue grew just 31% in

2016 to $4.4 billion. Diplomat’s growth in profitability took a bigger hit as, compared to its 170%

increase in 2015, Diplomat’s 2016 EBITDA grew just 13% to $107 million.

        6.          In 2017, Diplomat’s business took a sharp turn for the worse. More specifically,

PBMs began to acquire specialty pharmacies, which decreased the demand for stand-alone specialty

pharmacy services, like those provided by Diplomat. PBMs that had integrated pharmacies were

seen as more favorable by some customers because they could offer “bundled services” that included

both traditional PBM services and specialty pharmacy services. Since Diplomat did not have a PBM

business, it simply could not offer those same bundled services and lost significant contracts in 2017.




1
    EBITDA stands for earnings before interest, taxes, depreciation, and amortization. Analysts and investors
use EBITDA to assess a company’s profitability. Herein, “EBITDA” refers to the Company’s “adjusted”
EBITDA, which excludes non-recurring costs, such as acquisition expenses, in order to purportedly reflect
recurring profitability from normal business operations.

                                                    -2-
4823-1352-6958.v1
   Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 6 of 74 PageID #:1139




        7.          Due to the loss of hundreds of millions of dollars in contracts that were bid against

PBMs with integrated specialty pharmacies, Diplomat’s business performance declined. As

compared to the 13% increase in EBITDA in 2016, Diplomat’s 2017 EBITDA declined by 5% to

$102 million. Diplomat’s rising, and then collapsing, EBITDA growth rates leading up to the Class

Period are illustrated in the following chart:


                                              EBITDA Growth (%)
                        200

                        150

                        100

                         50

                           0

                        ‐50
                                  2013        2014         2015       2016         2017

        8.          In response, Diplomat’s co-founder and then Chief Executive Officer (“CEO”), Phil

Hagerman (“Hagerman”) decided to acquire two PBM businesses so Diplomat could also offer

bundled services. In November 2017, Diplomat engaged in the largest acquisitions in its history,

paying $647 million to acquire National Pharmaceutical Services (“NPS”) and LDI Integrated

Pharmacy Services (“LDI”). Diplomat targeted NPS and LDI because they were small- to mid-

market PBMs, and that market competed for business based on service, rather than strictly on price

(where larger PBMs had an advantage). Hagerman emphasized that this massive investment was an

“incredible opportunity for Diplomat” and necessary “to compete on the business where we were

unable to move the needle in the past.”



                                                     -3-
4823-1352-6958.v1
   Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 7 of 74 PageID #:1139




        9.          Hagerman emphasized three keys to the success of launching the PBM business.

First, rather than compete on price for the largest payers in the country, Diplomat would focus on

providing exceptional service to win business in the small- and mid-size market. Second, Diplomat

needed to retain the PBM customers it already had through the acquisitions, which required keeping

legacy management and sales forces from NPS and LDI who had those customer relationships and

could help Diplomat cross-sell its specialty pharmacy services. Third, in acquiring NPS, Hagerman

highlighted NPS’s valuable and “proprietary” claims processing system – the software that

automates payers’ drug plans – which was supposed to be used to implement the new PBM

business’s customizable services.

        10.         Then, in January 2018, Hagerman retired, and defendant Jeffrey Park (“Park”)

became the Interim CEO until replaced by defendant Brian Griffin (“Griffin”) as CEO. Defendants

Park and Griffin, along with defendant Joel Saban (“Saban”) (Diplomat’s President) and defendant

Atul Kavthekar (“Kavthekar”) (Diplomat’s Chief Financial Officer (“CFO”) and Treasurer)

abandoned Hagerman’s three keys to success in the PBM business and decided to terminate key

employees from NPS and LDI and abandon NPS’s proprietary claims software. After being in

business for more than 40 years, those decisions combined to lead to massive customer losses and

service failures, which, in less than two years, caused Diplomat’s business to decline so rapidly that

it recently announced it may not be able to continue. Diplomat’s stock price, after trading as high as

$28 per share during the Class Period, collapsed to $3 per share, and investors now wait to learn

whether Diplomat will be acquired or possibly go bankrupt.

        11.         This case arises, not because of defendants’ (defined herein) poor business decisions

that led to Diplomat’s collapse, but because, during the Class Period, defendants concealed from

investors the massive integration and service failures that were leading to the customer complaints


                                                    -4-
4823-1352-6958.v1
    Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 8 of 74 PageID #:1139




and losses. As a result, investors suffered hundreds of millions in losses when the truth was

revealed.

        12.         The Class Period begins one month after Hagerman’s retirement. Throughout the

Class Period, defendants concealed that their decisions to terminate key members of the legacy PBM

management and abandon NPS’s proprietary claims processing system had led to poor quality and

massive service failures, customer complaints, and lost customers.

        13.         For example, defendants made numerous false and misleading statements that

concealed the negative impact these changes were having on the PBM business and instead claimed

they were “building stronger relationships with our clients”; they were “extremely pleased” with

“the actual conversations” they were having with PBM clients; the process of “taking 2 legacy

PBMs and . . . putting them on to a single platform [has] been going extremely well”; and the PBM

integration process was “going really, really well” and was “ensuring our patient and client

experiences are strong.”2 In truth, as defendants later admitted, the integration was a total failure,

the transition away from NPS’s platform caused massive service failures and customer complaints,

and customers decided not to renew their business due to the service and integration failures, all of

which negatively impacted Diplomat’s financial performance to the point where the Company is

uncertain if it can remain in business.

        14.         As a result of defendants’ false and misleading statements, Diplomat’s stock price

traded at artificially inflated prices of over $20 per share during the Class Period, reaching as high as

$28 per share. Then, defendants shocked investors in a series of disclosures that revealed the truth

and directly contradicted their Class Period statements. For example, after market close on

November 6, 2018, defendants admitted that the Company had lost 25% of the entire PBM business.


2
    Emphasis has been added to the particular statements alleged to be false and misleading.

                                                   -5-
4823-1352-6958.v1
   Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 9 of 74 PageID #:1139




Diplomat’s stock price plummeted in response, falling from a close of $20.34 on November 6, 2018

to a close of $14.80 on November 7, 2018, erasing more than 27% of the Company’s market

capitalization ($410 million) in a single day. Defendants mitigated the effects of the negative

disclosures by claiming the lost contracts were just “one-off[s].”

        15.         On January 7, 2019, Diplomat announced an “additional $120 million combined

revenue impact from client losses,” admitted that “there is no question that [the PBM business]

disappointed in 2018,” and admitted the client losses were “primarily the result of poor execution on

client retention.” At the same time Diplomat corrected the prior misrepresentations, it started firing

the wrongdoers. Diplomat announced the termination of the employment of defendant Saban and

the President and CEO of the PBM business, Albert Thigpen (“Thigpen”), “effective immediately.”

As a result of the January 7, 2019 disclosures, the price of Diplomat common stock declined again,

falling from a close of $14.10 on January 4, 2019 to a close of $12.62 on January 7, 2019, erasing

more than 10% of the Company’s market capitalization ($110 million) in a single day.

        16.         More bad news was delivered on February 22, 2019, when Diplomat announced that

it was not even able to file its 2018 annual report on Form 10-K (“2018 Form 10-K”) on time, it was

withdrawing its 2019 guidance (issued less than two months earlier), and it would be writing down

the value of its NPS and LDI acquisitions due to the “reduced financial forecasts for the PBM

businesses.”        The Company admitted that the “previously disclosed execution challenges

experienced in 2018 continue to impact customer perception and have resulted in further customer

losses.” On this news, the price of Diplomat common stock declined again, falling from a close of

$13.46 on February 21, 2019 to a close of $5.87 on February 22, 2019, erasing more than 56% of the

Company’s market capitalization ($565 million) in a single day as analysts complained that “the

weakness in its PBM segment is even worse than feared.”


                                                 -6-
4823-1352-6958.v1
    Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 10 of 74 PageID #:1139




        17.         Finally, on November 12, 2019, Diplomat admitted it was on the verge of bankruptcy

after again writing down the value of its NPS and LDI acquisitions and reporting 3Q19 PBM

revenue of just $82 million, a more than 50% decline from the same quarter in the prior year.3

Defendant Griffin admitted that Diplomat “continued to experience client losses” and the Company

said it might not be able to meet its credit agreement terms “which violation would give the lenders

the right to terminate funding of our revolving line of credit, accelerate our debt (including amounts

under our term loans), or foreclose on our assets.” On this news, Diplomat stock plummeted again,

from a close of $6.20 on November 11, 2019 to a close of $3.10 on November 12, 2019, erasing

50% of the Company’s market capitalization ($230 million) in a single day.

        18.         After four decades in business, the following chart shows the rapid decline in

Diplomat’s stock price as the Company began to reveal the true facts and the artificial inflation

caused by defendants’ Class Period false and misleading statements was removed:




3
    Specific quarters in a year are designated by the quarter number followed by the letter “Q.” Thus, 3Q19
indicates Diplomat’s third quarter in 2019.

                                                   -7-
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 11 of 74 PageID #:1139




                                      JURISDICTION AND VENUE

        19.         The claims asserted herein arise under and pursuant to §§10(b) and 20(a) of the

Exchange Act, 15 U.S.C. §§78j(b) and 78t(a), and SEC Rule 10b-5, 17 C.F.R. §240.10b-5,

promulgated thereunder.

        20.         This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C.

§§1331 and 1337, and §27 of the Exchange Act, 15 U.S.C. §78aa.

        21.         Venue is proper in this district pursuant to 28 U.S.C. §1391(b)-(c), and §27 of the

Exchange Act, 15 U.S.C. §78aa. Diplomat transacts business and has offices in this district,

Diplomat’s PBM business, “CastiaRx,” is headquartered in this district, certain defendants reside in

this district, and the false and misleading statements alleged herein entered this district.




                                                     -8-
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 12 of 74 PageID #:1139




        22.         In connection with the acts alleged in this complaint, defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including but not limited to,

the mails, interstate telephone communications and the facilities of the national securities markets.

                                                 PARTIES

Plaintiffs

        23.         Lead Plaintiff Iron Workers Local No. 25 Pension Fund (“Lead Plaintiff”) purchased

shares of Diplomat common stock during the Class Period. See ECF No. 47-1.

        24.         Named Plaintiff Eugene Klabak (“Klabak”) purchased shares of Diplomat common

stock during the Class Period. See ECF No. 24-2.

        25.         Lead Plaintiff and Klabak are collectively referred to herein as “plaintiffs.”

Defendants

        26.         Diplomat is headquartered in Flint, Michigan. In 2017, Diplomat purchased two

PBMs (NPS and LDI) and in 2018 relaunched Diplomat’s PBM business as CastiaRx, headquartered

in Bannockburn, Illinois. Diplomat common stock trades on the NYSE, under the ticker symbol

“DPLO.”

        27.         Defendant Park served as a director of Diplomat from June 2017 to February 22,

2019, when he resigned more than a year before the conclusion of his three-year term. Park was

Diplomat’s Interim CEO from January 2018 to May 2018.

        28.         Defendant Saban served as President of Diplomat from August 2017 to January 4,

2019, when he signed a separation and release agreement terminating his employment “effective

immediately.” Saban resides in Buffalo Grove, Illinois.

        29.         Defendant Kavthekar served as CFO and Treasurer of Diplomat starting in May 2017,

and served as the Company’s Interim CEO from May 2018 to June 2018. On March 14, 2019,



                                                    -9-
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 13 of 74 PageID #:1139




Kavthekar signed a separation and release agreement terminating his employment effective April 5,

2019. Kavthekar resides in Naperville, Illinois.

        30.         Defendant Griffin has been the CEO and Chairman of the Board of Directors (the

“Board”) of Diplomat since June 2018.

        31.         Defendants Griffin, Park, Saban, and Kavthekar are herein referred to as “Individual

Defendants.” The Company and the Individual Defendants are referred to herein, collectively, as the

“defendants.”

                                      FACTUAL BACKGROUND

Industry Background

        32.         Generally, pharmaceutical manufacturers develop or acquire pharmaceutical drugs,

set prices for their drugs, and then sell them to wholesalers (in bulk) at a negotiated discount. The

wholesalers then sell the drugs to pharmacies for a profit. Once a physician writes a prescription for

a drug, the patient will take the prescription to the pharmacy or specialty pharmacy who fills the

prescription for a profit. If the patient is an employee or member of a payer, the pharmacy is paid by

submitting a claim to the payer, seeking approval to fill the prescription. If the payer approves the

claim, the patient will be charged a flat-fee (“copay”), and the payer will reimburse the pharmacy for

the remainder of the drug price, plus a fee for the pharmacy’s services.

        33.         In the alternative, payers often contract with PBMs to administer their pharmaceutical

drug programs for their beneficiaries. PBMs will provide various services in this role, for example,

establishing lists of approved pharmaceutical drugs that the payers will cover (“formularies”),

negotiating price on behalf of the payers, and negotiating with manufacturers for rebates.

        34.         In addition, PBMs establish a network of pharmacies to serve as the pharmacies of

record for the payer and its beneficiaries. The PBM sets payment rates and rules for the pharmacies



                                                    - 10 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 14 of 74 PageID #:1139




to follow in submitting claims and filling the pharmaceutical drugs. This network of pharmacies can

include retail pharmacies, mail-order pharmacies, and specialty pharmacies.

        35.         Retail pharmacies, such as Walgreens, are generally designed to carry inventories of

low-cost, high-volume products like prescription pills and liquids. Mail-order pharmacies generally

serve the same role, but carry out the process by phone and mail, rather than at a physical location.

In contrast, specialty pharmacies fill and deliver high-cost, low-volume products that require special

care in handling or administration, which retail and mail-order pharmacies are ill-equipped to handle.

Examples of specialty pharmaceutical products include injectable (e.g., by needles and syringe),

infusible (e.g., by IV drip), or inhalable medications. Because of their specialized nature, payers that

use PBMs will still sometimes choose to contract directly with a specialty pharmacy, rather than

delegate that role to the PBM.

        36.         To administer the paperwork through this entire process, PBMs (like NPS and LDI)

utilize claims processing systems. This computer software automates the process of receiving,

approving, and denying claims; creating payments to pharmacies; and sending invoices or

explanations of benefits to beneficiaries. It can also create processes to ensure government

compliance, track data, and provide payers with visibility to monitor its pharmaceutical drug

program. The ease of use, reliability, security, accuracy, and speed of a claims processing system

can be selling points to payers interested in PBM services.

        37.         In short, PBMs serve as “middle-men” in the pharmaceutical industry. The flow of

money, services, and products is generally summarized in the following graphic:




                                                   - 11 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 15 of 74 PageID #:1139




         38.        Larger PBMs, with more covered “lives” (i.e., the number of beneficiaries) are more

effective at negotiating lower prices or higher rebates. As a result, there has been a lot of

consolidation, with approximately 75% of the market now dominated by three PBMs – CVS

Caremark, Express Scripts Holding Company (“Express Scripts”) and OptumRx. These “Big 3”

PBMs sell their services principally to large, nationwide payers and compete primarily on price.

         39.        The remaining 25% of the PBM industry, which had included NPS and LDI, focuses

on smaller payers, such as self-insuring employers or labor unions. While price is also important to

these payers, they also tend to consider the services, and the quality and customization of those

services, in selecting a PBM. So, for example, a smaller payer with limited resources might be more

interested in a “bundled services” provider that could customize services based on the needs of the

payer.

Diplomat’s Specialty Pharmacy Business

         40.        Diplomat is the largest independent specialty pharmacy in the United States. It was

founded in 1975 by Hagerman and his father. Hagerman served as Diplomat’s CEO and Chairman

of the Board from 1991 until he retired in January 2018.

                                                   - 12 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 16 of 74 PageID #:1139




        41.         Diplomat went public in October 2014, issuing shares of stock at $13 per share. In

2015, Diplomat reported revenue of $3.4 billion (a 52% increase from 2014) and EBITDA of $95

million (a 170% increase from 2014).

        42.         As noted, growth slowed in 2016, and profitability declined in 2017 as PBMs began

to acquire specialty pharmacies and offer bundled services that some customers found more

attractive than the stand-alone services offered by Diplomat. In February 2017, Diplomat announced

that it had failed to renew three contracts with payers that were expected to generate $500 million of

revenue. For two of them, the payers switched to using PBMs with bundled services. As Hagerman

explained on November 6, 2017, “we, frankly, could not compete, and we weren’t able to win that

business . . . because they’re asking us for things that we did not have.” For most of 2017,

Diplomat’s stock traded near its initial public offering levels, at around $13-$18 per share.

Diplomat’s Expansion into the PBM Business

        43.         Hagerman determined Diplomat could not succeed solely as a specialty pharmacy and

decided to “accelerate[] [Diplomat’s] long-term plan of adding PBM-like services.” In a first step,

Diplomat retained executives with PBM experience to build and run the business. Specifically,

Diplomat appointed defendant Park as a director in June 2017. Prior to joining Diplomat, Park was

the Chief Operating Officer (“COO”) of OptumRx, the third largest PBM in the country. He

previously spent nine years as the CFO and then Executive Vice President of Operations at

Catamaran Corporation (“Catamaran”), a large provider of PBM services acquired by OptumRx in

2015. Diplomat also hired defendant Saban as President of Diplomat in August 2017. Saban had

spent 20 years in executive positions at CVS Caremark – the largest PBM in the country – and

Catamaran. Upon Saban’s hiring, Hagerman announced that Diplomat was “moving in th[e]

direction” of acquiring a PBM to add those services and capabilities.


                                                  - 13 -
4823-1352-6958.v1
    Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 17 of 74 PageID #:1139




        44.         Shortly after bringing on defendants Park and Saban, the Company announced the

PBM acquisitions. On November 6, 2017, Diplomat announced the acquisition of NPS, a PBM

based out of Omaha, Nebraska, for $47 million. NPS’s customer base included group health plans

and Medicare, with 475,000 lives and annual EBITDA of $5 million. One week later, on November

15, 2017, Diplomat announced the acquisition of LDI, a PBM based in St. Louis, Missouri, for $600

million. LDI’s customer base included higher-margin, self-insured employers and organizations,

with annual EBITDA of around $41 million. Hagerman described LDI as having a “very, very large

book of profitable business.”

        45.         In total, Diplomat paid $647 million to enter the PBM business, representing

Diplomat’s largest transaction ever – by more than $250 million.                In connection with the

acquisitions, Diplomat recorded an intangible asset of $447 million, called “goodwill.”4 Under

generally accepted accounting principles (“GAAP”), Diplomat was required to periodically review

the goodwill and write off all or some of the balance if the PBM business significantly declined, to

reflect that the asset was impaired. Defendants Park, Griffin, and Kavthekar would have reviewed

the goodwill balance each quarter when certifying the accuracy of the Company’s filed financial

statements.

        46.         In conference calls accompanying the announcements of the NPS and LDI

acquisitions, Hagerman emphasized three keys to success in Diplomat’s expansion into the PBM

business: (1) provide exceptional service to compete in the small- and mid-size payer market; (2)

retain the PBM customers, and key legacy employees, so Diplomat could cross sell its specialty



4
    Goodwill in an acquisition represents the amount by which the purchase price exceeds the fair value of
the acquired business’s net assets. Goodwill is considered to be an asset for the acquiring company because
future economic benefits are expected. In other words, the acquiring company is paying a premium to gain
the benefit of future performance. Under accounting rules, the Company must test goodwill for impairment at
least annually, and if the goodwill is deemed to be impaired, a charge must be recorded.

                                                  - 14 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 18 of 74 PageID #:1139




pharmacy services; and (3) utilize NPS’s highly-valuable proprietary claims processing system to

provide the PBM business’s customizable services.

        47.         Hagerman and the Company provided further context for each of these keys to

success. For example, regarding the importance of service, on November 6, 2017, Hagerman said:

        [W]e’re not looking to go after the biggest[,] largest clients in the country. There’s a
        huge amount of need in that small to midsize client base, that zero to 100,000 to
        200,000 lives, and a little smaller, a little larger, where they’re not necessarily the
        largest client in the world for the Big 3, but they’ve got needs and they want
        customized service.

On November 8, 2017, Hagerman explained that the customers (payers) in this market were “looking

for unique, customized clinical services,” and “[t]hat’s exactly what NPS brings.” On November 15,

2017, Hagerman added:

        [S]mall employer groups and things, they really want services. And if you look
        across the overall mix of our clients between NPS and LDI, you’ll see that our
        average client is a little over 1,000 lives. . . . And these smaller populations really
        need customized services. And those customized services are really beneficial for us.

        48.         Hagerman also stressed the benefits of retaining key employees so they could retain

the NPS and LDI customers to allow cross-selling and offering of bundled services. For example, on

November 6, 2017, Hagerman noted that Diplomat would focus on “find[ing] PBM opportunities

where [it] can bring specialty infusion and specialty pharmacy services” to those clients. On

November 8, 2017, Hagerman added that Diplomat could begin cross-selling its specialty pharmacy

services to NPS’s 475,000 lives because “NPS . . . did not own their own specialty pharmacy . . .

[so] none of [the 475,000 lives were] getting their drugs through NPS Specialty Pharmacy because

there wasn’t one. Well, the minute we close, there will be one. It will be Diplomat. And so we will

have the ability to immediately pick up the lives of that organization.” On November 15, 2017,

Hagerman further explained that “this can be a very solid book of business for us because we can

offer services across a number of areas” which “can create revenue as we save these self-funded

                                                   - 15 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 19 of 74 PageID #:1139




employers money by supplying a long host of services for them” and noting “[i]t’s a fairly lucrative

marketplace, and that’s why the focus has been on this area.”

        49.         To retain the legacy PBM customers and provide the cross-selling opportunities, an

investor slide presentation accompanying the January 8, 2018 conference call made clear that the

NPS “[s]enior management team will remain in place.” And Hagerman repeated this on November

15, 2017, stating that:

        [T]he resources that NPS brings on board, very, very strong leadership and
        management at NPS that will come onboard as executive leaders across the larger
        operation and the significant talent that the LDI overall leadership brings, puts us in
        position right now to really go out and again have everything we need for the market.

Similarly, when asked about potential cost savings from integrating sales forces, Hagerman

responded that savings from the merger would come from areas other than reducing payroll and

Saban said, “we have the opportunity to take both sales forces, take the best learnings and techniques

from each and apply it to a wider variety of opportunities.”

        50.         Finally, Hagerman touted NPS’s proprietary claims processing system as a major

benefit from the NPS acquisition and critical to Diplomat’s customizable PBM offerings. For

example, on November 6, 2017, Hagerman said acquiring NPS’s “proprietary claims processing

system gives us scalable opportunities for future growth,” and noted that NPS had “a very broad

platform and they have their own technology internally, and that gives them very strong clinical

capabilities. So we see our opportunity at Diplomat to become an accelerator for them.” Two days

later, Hagerman elaborated on “the importance of owning a claims processing software as the first

step for Diplomat in the PBM space” because:

        [W]hat’s really important is, over time and looking for that future synergy that we
        will expect, is having your own[] claims processing engine has some magic to it
        because every time you bring on a new client, every time you look at another
        opportunity to make an acquisition or do a tuck-in, you immediately save money
        because you’re managing your own claims. We no longer have to pay claims
        processing fees to outsiders.
                                                  - 16 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 20 of 74 PageID #:1139




And, on November 15, 2017, Hagerman explained that “one of the reasons that NPS was our first

acquisition” was its “very, very robust transaction claims processing engine.” Saban added: “With

us having our own technology platform, we’re looking to bring unique programs to our clients,

specifically revolving around the management of specialty medications. . . . So we believe that our

specialty assets put together with the technology will be able to bring a unique offering.”

During the Class Period, Defendants Terminated Legacy PBM Management and Discarded
NPS’s Claims Processing Software, Leading to Poor Service and Client Losses

        51.         With Hagerman out as CEO in January 2018, defendants abandoned Hagerman’s

three keys to success in the PBM business which had an immediate and negative impact on client

retention and profitability.

        52.         As analysts eventually reported, the “legacy NPS management team, which had

strong customer relationships” was not “retained post-merger.” According to LinkedIn profiles,

each of NPS’s CEO, President, and Vice President of Network and Claims Operations stopped

working at NPS (which, combined with LDI, was renamed CastiaRx after the acquisitions) in or

around February 2018.

        53.         Similarly, rather than leverage NPS’s proprietary claims processing system to provide

customizable services and save third-party fees, defendants moved NPS customers to the third-party

system used by LDI, “RxClaim.” This resulted in migration failures that, combined with the loss of

relationships from terminating key NPS employees, led to massive customer complaints and

defections. As those customers left, not only did revenues and profitability suffer, but the cross-

selling opportunities that were touted as a reason for the $647 million acquisitions also vanished.

        54.         The termination of key employees and migration away from the NPS proprietary

claims processing system combined to negatively impact service levels and Diplomat’s customer

service reputation even though the entire purpose of acquiring the PBMs was to compete on service.

                                                   - 17 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 21 of 74 PageID #:1139




The short-term benefits from staffing cuts had an immediate and negative impact on service. For

example, a complaint filed with the Better Business Bureau on March 27, 2018, states that a patient

called CastiaRx’s mail order pharmacy (part of the PBM business acquired from LDI) “multiple

times and received no response.” When the patient “was finally able speak to a representative, they

sent my prescriptions to my local pharmacy, but failed to give me sufficient information to manage

my mail order account. . . . I have left multiple requests for someone to return my call but have not

received any response.”

        55.         As further example, a May 1, 2018 Better Business Bureau complaint says: “Within

the last 6 months,” i.e., since the acquisition in November 2017:

        [T]he service has changed there drastically. . . . I call daily to make sure [my
        prescription] will be shipped and they always assure me yes, but it never happens.
        My doctor is almost monthly having to call me in a . . . script to the local pharmacy
        just so I don’t run out of my meds. This is a serious matter. They are playing with
        people’s health.

Another complaint filed on July 2, 2018 states, “the issues [are] with the pharmacy, customer service

and delivery. Every month I have to spend countless hours on the phone with this company to just

get my routine prescriptions.”

        56.         At the end of the Class Period, defendants admitted that customers were complaining

and Diplomat was losing customers during the Class Period which led to lost contracts, lower

revenues and lower profitability, and PBM revenues being cut in half, all of which caused defendants

to admit Diplomat might not be able to remain in business.

      DEFENDANTS’ FALSE AND MISLEADING CLASS PERIOD STATEMENTS

        57.         Throughout the Class Period, defendants made false and misleading statements

regarding: (1) integration and clients; and (2) internal controls over financial reporting. These false

and misleading statements portrayed Diplomat’s entry into the PBM market as an unmitigated

success that was succeeding in providing the cross-selling opportunities to the PBM customers who
                                                   - 18 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 22 of 74 PageID #:1139




were purportedly pleased with the service, transition, and new offerings. They also portrayed the

integration of the PBM business to be a success from a financial controls perspective. In truth,

however, the failure to retain key employees and the decision to discard NPS’s proprietary claims

software was causing massive service disruptions, customer complaints, defections, and negatively

impacting profitability and revenues, and the failure to integrate the accounting systems led to

unreliable financial reports within the organization.

February and May 2018 False and Misleading Statements Regarding Integration and
Clients

        58.         The Class Period begins on February 26, 2018, approximately three months after the

PBM acquisitions, when Diplomat issued a release announcing 4Q17 and full year 2017 financial

results. That same day, defendants Park, Kavthekar, and Saban held a conference call to discuss the

results. In response to an analyst question about the growth Diplomat was modeling for the PBM

business, Kavthekar said they were expecting “double digit growth in that part of the business,” i.e.,

at least 10% growth over the prior $800 million in annual revenues. In addition to this rosy outlook,

defendants made the following statements:

                    (a)    Regarding the acquisitions of NPS and LDI, Park said:

        Our integration is off to a strong start. We have a team of executives, who have
        been part of the majority of PBM acquisition transactions over the past 2 decades.
        Acquisition integration is a core competency for us and we are following a vital
        tested program. We are executing our integration with a few key priorities in mind.
        First, our guiding principle is to make the process as seamless as possible for our
        members and clients. Second, we are applying best practices to drive a consistent
        and superior operating process. And third, we have brought to market our suite of
        specialty pharmacy and infusion services to our new small and middle market
        PBM clients. This is being well received in our initial discussions with clients and
        consultants, who are looking for alternatives to the established models.

              Entering the PBM market is critical to our growth strategy and a perfect
        complement to our specialty business.




                                                  - 19 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 23 of 74 PageID #:1139




                    (b)    Kavthekar, also addressing the PBM integration, added, “I continue to be

quite pleased with the progress our new leaders and various teams have made in a relatively short

period of time. Not only have they been impactful around our cost of goods, but also in building

stronger relationships with our clients.”

                    (c)    Saban likewise stated during the call:

        We’ve had some early discussions with our clients and industry consultants and
        they’ve been very positive. In the small and middle market, no one has our clinical
        and specialty services strength. This is what differentiates us. In short, we are
        excited to bring a clinically strong specialty-centric PBM to the middle market. We
        feel this is a huge game changer.

                    (d)    When an analyst asked Park, “why did you acquire both LDI and NPS,” rather

than just one, he responded: “When you look at what we see in NPS and with LDI, individually,

they’re unique in the relationships they have with their clients, both have long durable

relationships with their customers. That is a huge value proposition, both – the big part of the

value for each of those companies.”

        59.         On May 7, 2018, Diplomat issued a release announcing 1Q18 results. The release

quoted Park as saying:

        Our first quarter demonstrated strong performance in both our Specialty segment
        and our PBM segment – relaunched last week under its new brand, CastiaRx. Our
        PBM integration has progressed rapidly, and as our innovation, growth and
        profitability initiatives continue to gain momentum, we believe we can drive
        substantial market share gains over time and generate long term value for all our
        stakeholders.

Diplomat increased its 2018 revenue guidance from $5.3 – $5.6 billion to $5.5 – $5.9 billion and

reiterated its EBITDA guidance of $164 – $170 million.

        60.         The next day, May 8, 2018, Park, Kavthekar, and Saban held a conference call to

discuss the 1Q18 results and made the following statements:

                    (a)    Park stated:

                                                  - 20 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 24 of 74 PageID #:1139




        Our PBM integration is well underway, and we delivered $1 million in synergies,
        offset in the quarter by cost to achieve these synergies. This is a great start,
        delivering already an annualized synergy of $4 million compared to the $4 million
        to $6 million in synergies we outlined for the full year 2018. We successfully
        rebranded and just launched our new PBM name, CastiaRx. CastiaRx represents a
        unique PBM offering for the small and midsized payers.

                    (b)   Saban added:

        I would also like to quickly add to [Park]’s comments on the PBM integration.
        We’re off to a very strong start, ensuring our patient and client experiences are
        strong and bring to bear the full complement of cost, specialty, clinical and
        technology solutions to all of our 600,000-plus members. I would personally like to
        recognize the Diplomat and CastiaRx teams for their hard work and dedication to
        high customer service and operational excellence.

                    (c)   Kavthekar added:

        We are definitely pleased with the progress made and certainly excited about the
        early reception to CastiaRx’s new branding and go-to-market strategy. . . . [we]
        now expect the PBM’s top line to have a contour that is relatively flat for Q2, and
        slightly lower in Q3 and Q4 as a few small and low-margin clients exit the legacy
        [NPS] business. Adjusted EBITDA in the quarter was strong and in line with our
        expectations of $40 million. With our continued investment in people and systems,
        this forms a solid foundation for our 2018 outlook.

                    (d)   Responding to an analyst question about the PBM business, Park emphasized

that “the small and midsized clients are not getting the service levels they deserve nor the focus on

specialty costs and patient management.”

                    (e)   Park later added:

        Our focus since the integration began in January, was to work with our clients and
        their patient populations to identify which ones would be best served from a service
        and price perspective, with our specialty pharmacy distribution capability. And
        we’ve already been able to drive some good progress in that. With the brand
        launch of CastiaRx and really the focus of bringing the specialty offering into that
        small to medium market, we expect to continue to drive that here in the second and
        third quarter.

                    (f)   Kavthekar likewise emphasized “the makeup of the PBM business . . . caters

to a different part of the market,” where Diplomat can drive profits because “there’s a broad set of

services that bring – that we bring to bear in the marketplace.”

                                                 - 21 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 25 of 74 PageID #:1139




        61.         Analysts reacted positively to the statements. For example, on February 27, 2018,

analysts from JPMorgan raised their stock price target for Diplomat, citing “the integration of the

two acquired PBM businesses is off to a strong start” as a “key takeaway” from the earnings call.

On March 2, 2018, analysts from Deutsche Bank similarly increased their rating for Diplomat to

“Buy,” noting Diplomat was “emerging as one of the leaders and more differentiated PBMs in th[e]

middle-market category.”

        62.         On May 8, 2018, analysts from Leerink increased their price target and reported,

“Bottom Line: On the call this morning management outlined the early success in the integration of

the PBM business.” The analysts added that the PBM segment “is targeting small and mid-sized

payers and early discussions with brokers and PBM consultants have ‘been very positive.’” Analysts

from William Blair similarly maintained their “Outperform” rating for Diplomat on May 8, 2018,

noting “we were reassured by the integration progress, stability of operations, and reported favorable

reception from benefit consultants.” And on May 10, 2018, analysts from JPMorgan increased their

rating for Diplomat stock from “Neutral” to “Overweight” (meaning it was a better value), pointing

to the opportunities for “cross-selling specialty pharmacy into the LDI and NPS customers as well as

opportunities to drive new PBM business wins.”

        63.         The statements in ¶¶58-60 above were materially false and misleading when made.

The true facts, which were then known to or recklessly disregarded by defendants, were:

                    (a)    Despite defendants claiming that the PBM integration was off to a “strong

start,” had “progressed rapidly,” and that the Company was “executing” on making the integration a

“seamless” client experience and “ensuring our patient and client experiences are strong,” defendants

had made little progress on the PBM integration; Diplomat was still months away from integrating

PBM customers onto a single software platform; and Diplomat could not provide industry standard


                                                  - 22 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 26 of 74 PageID #:1139




PBM services, which was negatively impacting service levels and Diplomat’s reputation among

customers.

                    (b)   Defendants’ statements that they were “quite pleased with the progress our

new leaders and various teams have made” in “building stronger relationships with our clients,” that

NPS and LDI were “unique in their relationships they have with their clients,” and praising the

employees’ “dedication to high customer service and operational excellence” were misleading

because they omitted to disclose that Diplomat was pursuing short-term cost savings at the expense

of long-term profitability by failing to retain sufficient sales staff and failing to retain key employees

from the acquired PBMs who developed the client relationships; and as a result service levels were

declining, customers were complaining, and Diplomat’s reputation was suffering, which impeded its

efforts at cross-selling.

                    (c)   Defendants’ statements claiming “$1 million in synergies” and “already an

annualized synergy of $4 million” were misleading because the short-term and modest cost savings

were being incurred at the expense of long-term revenues worth tens of millions of dollars, as

Diplomat had terminated key legacy PBM employees and failed to retain a sufficient sales force,

which was negatively impacting client relationships and service levels.

                    (d)   Despite defendants touting cross-selling opportunities with the PBM clients

by claiming that “specialty pharmacy and infusion services” were being “well received” by clients

and that client discussions had “been very positive,” that “growth and profitability initiatives

continue to gain momentum,” and that they had made “good progress” in identifying clients in the

PBM space for their “specialty offering,” defendants omitted to disclose that they had terminated key

legacy PBM employees and they were receiving numerous customer complaints, leading to customer

losses, which was expected to negatively impact customer retention and the ability to cross-sell

specialty pharmacy services to the PBM customers.
                                            - 23 -
4823-1352-6958.v1
    Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 27 of 74 PageID #:1139




                    (e)    Defendants’ claim that they lost “a few small and low-margin clients” was

misleading because it omitted to disclose the wide-ranging impact that the key employee departures

and service failures were having, which would not only reduce PBM revenues but also undermine

the cross-selling opportunities that were used to justify the $647 million PBM acquisitions.

                    (f)    Defendants’ disclosure of the loss of “a few small and low-margin clients”

was also misleading because they omitted to disclose that roughly 25% of the PBM business had

already been bid by the legacy PBMs (prior to Diplomat’s acquisition) at prices that were no longer

competitive and which were likely to lead to significant customer losses.

August 2018 False and Misleading Statements Regarding Integration and Clients

        64.         On August 6, 2018, Diplomat issued a release announcing 2Q18 results. The release

quoted Griffin as saying: “The Diplomat team delivered another great quarter with record revenue

and adjusted EBITDA, driven by continued solid execution of our plan. Our PBM integration is

reaching its conclusion with CastiaRx demonstrating strong results in the quarter, as well as

continued momentum on our growth and profitability initiatives across the entire enterprise.”5

        65.         That same day, August 6, 2018, Griffin, Kavthekar, and Saban held a conference call

to discuss the 2Q18 results and made the following statements:

                    (a)    In his opening remarks, Griffin stated: “Our results were driven by strong

execution of the CastiaRx integration of the NPS and LDI, PBM businesses, and their

outperformance against expected synergies.”

                    (b)    Griffin added that the “[s]ynergies are being driven by improvements on

contracts [and] PBM services.”

                    (c)    Kavthekar similarly highlighted:

5
   Defendant Park ceased serving as the Interim CEO in May 2018. On June 4, 2018, defendant Griffin was
appointed as Diplomat’s CEO and Chairman of the Board.

                                                   - 24 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 28 of 74 PageID #:1139




        [W]e generated $2 million of incremental synergies for a total of $3 million
        recorded in the second quarter. Combined with the synergies called out during our
        Q1 call, we are now exceeding our initial synergy estimate and now expect [a] total
        of $8 million to $10 million in synergies in 2018.

                We continue to be quite pleased with our PBM results as they demonstrate
        the tremendous progress the team has made in the integration process.

                    (d)   Discussing existing and prospective PBM customers, Griffin said:

               Feedback from consultants, clients and prospective clients since the launch
        of CastiaRx has been positive, and interest in the CastiaRx offering is quite high.
        We are in the middle of the busiest part of the 2019 selling season. Proposal volume
        continues to grow at a steady pace, and we expect above average proposal value to
        continue for the next 2 to 3 months.

                Proposal volume for the month of July was approximately double what we
        saw a year ago. In the small- to middle-market, no one has our clinical and
        specialty services strength. That is what differentiates us.

                    (e)   Griffin reemphasized that Diplomat’s superior service in the PBM business set

it apart from competitors, saying: “Our investments directly improve patient adherence, operational

efficiency and underscore our commitment to superior service.”

                    (f)   Griffin further reiterated that “[a]lthough we offer and deliver all the services

of the PBM, it is our specialty expertise and our unique set of services that sets us apart and are

gaining traction.”

                    (g)   When asked about “what has been sort of surprising thus far in the integration

process,” Kavthekar emphasized that CastiaRx was “improving the base contracts, the legacy

contracts we inherited” and providing “a set of services around other services to clients that are

going to be driving some of that [additional synergies], manufacturer discounts is part of it, and just

a general improvement in the cost of sales.”

                    (h)   When asked about “PBM selling season and how it’s progressing,” Griffin

responded that:



                                                   - 25 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 29 of 74 PageID #:1139




        [T]he integration at – within CastiaRx is going really, really well. In terms of the
        selling season, ironically, I’ve got a number of my former Medco sales and account
        management folks managing that for us here at CastiaRx, but that – the RFP volume
        has increased dramatically. . . . [W]ithin the middle market we’re seeing an
        increase in volume. And I think relative to July of last year, we’re seeing roughly
        double the RFP volume that we saw last year. So excited about the opportunities
        that, that will bring.

                    (i)    Saban added in response to the same question:

        Yes, as indicated by [Griffin], we continue to have a large increase in our RFP
        request. . . . The selling season is – right now, we’re currently in finalist meetings.
        We’re currently talking to various constituents out in the marketplace, and they will
        be making decisions here at the end of third quarter, even at the beginning of the
        fourth quarter as these clients tend to make these final decisions at that part of the
        year. So we’re extremely pleased with not only the activity of the RFPs, but also
        with the actual conversations that we’re having with the plans. It’s really hard to
        tell right now any activity from the upcoming PBM acquisitions by the health plan or
        the health plan being acquired by PBMs. And – but for us, we’re extremely pleased
        with not only as I said the RFP activity, but also with the response that we’ve been
        getting from the consultants and the clients that we presented to.

                    (j)    Regarding 2018 guidance, Kavthekar stated: “We are making no changes at

this time to our revenue guidance of $5.5 billion to $5.9 billion, but do note that we are expecting a

slight decrease in PBM revenues in the second half as certain legacy, low-margin contracts are

exited, consistent with our comments on our first quarter call.”

        66.         Analysts were again encouraged by the positive statements. For example, on August

7, 2018, analysts from William Blair stated that defendants’ “discussion of the new PBM strategy

was reassuring. The integration and synergy capture process is ahead of schedule, client interest in

the specialty-oriented PBM offering is reportedly high, and management noted that selling season

requests for proposal volume is running double year-ago levels.” On August 9, 2018, analysts from

JPMorgan reiterated their positive rating for Diplomat stock, saying:

        PBM selling season is going well. The company noted that feedback from
        consultants, clients and prospective clients has been positive and that the interest
        level has been high. RFP volume is growing at a steady pace, with proposal volume
        in the month of July about double the amount in the prior-year period. Management

                                                  - 26 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 30 of 74 PageID #:1139




        believes that clinical and specialty services strength is what differentiates the
        company in the small/middle market.

        67.         The statements in ¶¶64-65 above were materially false and misleading when made.

The true facts, which were then known to or recklessly disregarded by defendants, were:

                    (a)    Despite defendants touting the “strong execution” of the PBM integration and

claiming it was “reaching its conclusion” and “going really, really well,” defendants’ migration of

NPS customers onto LDI’s third-party claims processing system was resulting in service failures and

customer complaints, leading to customer losses; Diplomat was still months away from completing

the integration of PBM customers onto a single software platform; and Diplomat could not provide

industry standard PBM services, which was negatively impacting service levels and Diplomat’s

reputation among customers.

                    (b)    Defendants’ statements claiming an “outperformance against expected

synergies” and the generation of “$2 million of incremental synergies” that were “exceeding our

initial synergy estimate” were misleading because the short-term and modest cost savings were being

incurred at the expense of long-term revenues worth tens of millions of dollars, as Diplomat had

terminated key legacy PBM employees and failed to retain a sufficient sales force, which was

negatively impacting client relationships and service levels.

                    (c)    Despite defendants’ statements that client feedback “has been positive,” that

they were “extremely pleased . . . with the actual conversations that we’re having with the plans,”

i.e., clients, that client “interest in the CastiaRx offering is quite high,” that “no one has our clinical

and specialty services strength,” and that “our unique set of services . . . sets us apart and are gaining

traction,” defendants omitted to disclose that they had terminated key legacy PBM employees, the

migration of NPS customers onto LDI’s claims processing system was resulting in service failures,

and they were receiving numerous customer complaints, leading to customer losses, which was

                                                   - 27 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 31 of 74 PageID #:1139




expected to negatively impact customer retention and the ability to cross-sell specialty pharmacy

services to the PBM customers.

                    (d)    Defendants’ claims that they were “improving the base contracts, the legacy

contracts we inherited” and that Diplomat would be losing “certain legacy, low-margin contracts”

were misleading because they omitted to disclose that roughly 25% of the PBM business had already

been bid by the legacy PBMs (prior to Diplomat’s acquisition) at prices that were no longer

competitive and which were likely to lead to significant customer losses.

September 2018 False and Misleading Statements Regarding Integration and Clients

        68.         On September 5, 2018, defendant Kavthekar participated in an analyst conference on

behalf of Diplomat and reiterated that Diplomat was maintaining its $5.5 – $5.9 billion revenue

guidance and also made the following statements:

                    (a)    In response to an analyst comment that the PBM integration “sounds like it

has gone very well” and request for additional information regarding the integration, Kavthekar said:

        Yes, I think hats off to the team that managed that integration, or I should say is
        managing that integration. I don’t think we can declare that it’s completed yet, but it
        is definitely approaching its last innings of the game. I think we are quite pleased
        and we hadn’t expected it would be anything other than successful. I think we
        have been quite pleased at its progress.

                    (b)    An analyst, referencing “a couple of larger but very low margin accounts that

are winding down,” asked whether expected revenue declines would mean a “3%, 5%, 7% kind of

decrease,” and Kavthekar responded: “Yes . . . . That is [the] magnitude that we are talking about.

We are not talking about anything overly meaningful other than in the small single-digit type of

percent.”

        69.         On September 12, 2018, defendants Griffin, Kavthekar, and Saban participated in an

analyst conference on behalf of Diplomat and made the following statements:



                                                   - 28 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 32 of 74 PageID #:1139




                    (a)   Regarding the PBM integration, Griffin emphasized that “we’ve been very

busily focused on the integration of what was the legacy LDI business and NPS PBMs and that

has been going very well. So the integration process I think has been managed extremely well.”

                    (b)   When an analyst asked about the “cross-selling opportunity between the PBM,

the existing clients that you have in the specialty business, . . . [s]hould we think it is simplistically

as contracts, or 3-year contracts and every year, you’re just going to convert the PBM clients,”

Griffin responded:

                  So relative to the core PBM, yes, I think you’re looking at it the right way.
        It’s – it is within our small group marketplace. It’s typically 3-year contract terms.
        And specifically, the specialty opportunity within that, I think as part of the
        integration process, the team has done a really nice job, not only executing on the
        integration. So we’re – basically, we’re taking 2 legacy PBMs and we’re putting
        them on to a single platform and that’s been going extremely well.

                    (c)   Later in the call, Griffin claimed that the PBM integration was not only a

success, but also an asset to the Company, saying: “[W]e just talked about the integration of the

legacy PBMs, I think they’ve executed very well. And unlike a lot of other organizations, I think

I’ve seen in health care, they’ve actually integrated the business onto their platform, which I think

is a significant operating advantage.”

                    (d)   When asked about Diplomat’s win rate in RFPs and progress in the “selling

season,” Griffin claimed “during the earnings call, I think we actually pointed [out] the fact that

RFP volume activity is up double relative to the legacy businesses. So we don’t know yet how that

translates into win rates.”

                    (e)   Griffin also stated:

        [A]s we think about the legacy businesses, it’s – we really are a commercially
        focused small group player. And obviously, we’ve been able to drive significant
        growth in that area. We’re going to continue to be focused in that area. The
        operating platform that we use to support that business is I’d argue the best in the
        industry. So it’s very scalable. So that market opportunity that I referenced earlier,
        that $100 billion dollar market opportunity in small group, we can – with our
                                                  - 29 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 33 of 74 PageID #:1139




        existing platform, without further investment, in other words, we can scale into
        that market and grow it. So our focus will continue to be to grow that commercial
        marketplace.

        70.         Defendants’ positive statements about the integration and clients continued to

reassure investors. For example, on October 8, 2018, analysts from Lake Street Capital Markets

maintained their “Buy” rating and price target of nearly double Diplomat’s trading price, noting

management had claimed the “integration of last year[’]s 2 PBM acquisitions continues to go very

well,” and stating that the PBM acquisitions “strengthen the company and create an opportunity for

outperformance.”

        71.         The statements in ¶¶68-69 above were materially false and misleading when made.

The true facts, which were then known to or recklessly disregarded by defendants, were:

                    (a)    Despite defendants claiming that the PBM integration was “approaching its

last innings,” and that the integration had “been managed extremely well” and was “going very

well,” defendants’ migration of NPS customers onto LDI’s third-party claims processing system was

resulting in service failures and customer complaints, leading to customer losses; Diplomat was still

months away from completing the integration of PBM customers onto a single software platform;

and Diplomat could not provide industry standard PBM services, which was negatively impacting

service levels and Diplomat’s reputation among customers.

                    (b)    Defendants’ assurances that any PBM revenue decline from the “larger but

very low margin accounts” was not going to be “anything overly meaningful other than in the small

single-digit type of percent” were misleading because they omitted to disclose that the losses were

roughly 25% of the PBM business that had already been bid by the legacy PBMs (prior to

Diplomat’s acquisition) at prices that were no longer competitive.

                    (c)    Defendants’ statements that the “team has done a really nice job” executing on

cross-selling opportunities, and that they have been “able to drive significant growth” in the “legacy
                                                   - 30 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 34 of 74 PageID #:1139




business” were misleading because they omitted to disclose that Diplomat was pursuing short-term

cost savings at the expense of long-term profitability by failing to retain sufficient sales staff, failing

to retain key employees from the acquired PBMs who developed the client relationships, and as a

result service levels were declining, customers were complaining, and Diplomat’s reputation was

suffering which impeded its efforts at cross-selling.

                    (d)    Defendants’ statements that “we’re taking 2 legacy PBMs and we’re putting

them on to a single platform and that’s been going extremely well,” that putting the PBM business

on a single platform “is a significant operating advantage,” and that “our existing platform, without

further investment” could help “grow” the market were misleading because they omitted to disclose

that defendants’ migration of NPS customers onto LDI’s third-party claims processing system was

resulting in service failures and customer complaints, leading to customer losses; Diplomat was still

months away from completing the integration of PBM customers onto a single software platform;

and Diplomat’s failures in integrating PBM customers onto a single platform were negatively

impacting Diplomat’s reputation among customers.

November 2018 False and Misleading Statements Regarding Integration and Clients

        72.         On November 6, 2018, Diplomat issued a release announcing 3Q18 results. The

release quoted Griffin as saying: “Results were driven by strong Specialty segment growth and

PBM performance.”

        73.         That same day, November 6, 2018, Griffin, Kavthekar, and Saban held a conference

call to discuss the 3Q18 results. Defendants admitted to losing $200 million worth of legacy PBM

contracts (see ¶79), but made the following statements:

                    (a)    Regarding the PBM integration, Griffin said: “We continue to be pleased with

the CastiaRx performance” and “we have been very successful in the integration.”


                                                  - 31 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 35 of 74 PageID #:1139




                    (b)   Kavthekar similarly emphasized that defendants “remain pleased with

CastiaRx’s performance through the closing of the integration progress.”

                    (c)   Discussing synergies from the PBM integration, Griffin emphasized that

“[s]ynergies remained at a run rate similar to 2Q ‘18, for a year-to-date total of $7 million,

tracking in line with our guidance of $8 million to $10 million in synergies in 2018.”

                    (d)   Turning to the PBM “selling season,” Griffin said: “We continue to see

strong interest in CastiaRx’s solutions since we launched the brand on April 30, observing

significantly higher RFP activity compared to last year. We believe that our value proposition is

resonating in the market as we’ve been awarded new client contracts in the third quarter.”

                    (e)   Kavthekar added that defendants were “seeing strong interest in CastiaRx’s

solutions, and we are seeing some early new client wins. At the same time, we are also renewing

clients at current market rates.”

                    (f)   In response to an analyst question on the PBM business, Griffin responded:

“[W]e’re seeing a lot more RFP activity, certainly, relative to last year. So we’re expecting that

we’ll be in the hunt, so to speak, on a significant amount of new name business in ‘19. . . . I think

that we’re getting a nice uptick and interest in the brand.”

                    (g)   Regarding the lost PBM business, an analyst asked, “it seems to be about 1/4

of the PBM business. Can you just give us a little bit more color on the relationship and why did

you lose the contract? And do you think this is a one-off? If there’s some kind of like structural

issue behind that?” Griffin responded:

        But so these – this, by the way, was multiple Med D contracts, so it wasn’t just 1.
        And these were contracts that were bid by the legacy companies prior to Diplomat’s
        acquisition of those businesses. So as you know, in terms of the Med D bidding
        cycle, you’re really – you’re bidding 15, 18 months in advance of the Medicare
        contract effective date. So in these – the 2 clients that we’re referring to earlier
        were bid out in advance of Diplomat’s ownership, and importantly, in advance of
        being able to leverage Diplomat’s cost of goods and our pricing position. So I do
                                               - 32 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 36 of 74 PageID #:1139




        think that is a one-off. Obviously, we’re disappointed that we lost that business.
        However, on a move forward basis, again, we believe that based on our new cost of
        goods position that we’ve been able to negotiate with pharma as well as network
        contracting, et cetera, I think, as evidenced by the Castia performance in 2018 here,
        that we’re very well-positioned to win, again, both in commercial and Med D into
        the future. So I would look at them as a one-off.

                    (h)    During the call, two separate analysts asked about Diplomat’s PBM client

“retention rates,” and Griffin responded: “So I don’t have, at this sense, a year-over-year

comparison against client retention rates” and “we really don’t have full visibility into client

retention level at this point.”

                    (i)    Responding to the same question, Saban said: “[W]e feel very confident that

we – that our retention rate is typical, if not a little bit better than most PBMs, but this client base

does have some fluctuation based on membership within the clients themselves.”

        74.         The statements in ¶¶72-73 above were materially false and misleading when made.

The true facts, which were then known to or recklessly disregarded by defendants, were:

                    (a)    Despite defendants claiming that they had “been very successful in the

integration” and “remain pleased” with integration, defendants’ migration of NPS customers onto

LDI’s third-party claims processing system was resulting in service failures and customer

complaints, leading to customer losses; Diplomat was still months away from completing the

integration of PBM customers onto a single software platform; and Diplomat could not provide

industry standard PBM services, which was negatively impacting service levels and Diplomat’s

reputation among customers.

                    (b)    Defendants’ statement claiming a “year-to-date total of $7 million” in

synergies was misleading because it omitted to disclose that Diplomat was pursuing short-term cost

savings at the expense of long-term profitability by failing to retain sufficient sales staff, failing to

retain key employees from the acquired PBMs who developed the client relationships, and as a result

                                                  - 33 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 37 of 74 PageID #:1139




service levels were declining, customers were complaining, and Diplomat’s reputation was suffering

which impeded its efforts at cross-selling.

                    (c)    Defendants’ statements that PBM losses were a “one-off,” that they saw

“strong interest in CastiaRx’s solutions,” and that they were “seeing some early new client wins” and

“renewing clients at current market rates” were misleading because they omitted to disclose the

integration service failures and that Diplomat was pursuing short-term cost savings at the expense of

long-term profitability by failing to retain sufficient sales staff, failing to retain key employees from

the acquired PBMs who developed the client relationships, and as a result service levels were

declining, customers were complaining, and Diplomat’s reputation was suffering which impeded its

efforts at cross-selling.

                    (d)    Defendants’ claim that they did not have “full visibility” into retention rates

but were “very confident that we – that our retention rate is typical, if not a little bit better than most

PBMs” was misleading because it omitted to disclose the wide ranging customer complaints due to

the service failures and failure to retain key employees with strong customer relationships.

Class Period False and Misleading Statements Regarding Internal Controls

        75.         On May 8, 2018, Diplomat filed its quarterly report on Form 10-Q for 1Q18 (the

“1Q18 10-Q”). The 1Q18 10-Q was signed by defendant Kavthekar and contained the following

false and misleading statements:

                    (a)    The 1Q18 10-Q assured investors that the Company’s internal controls over

financial reporting were effective and free from material weaknesses, stating, “[t]here were no

changes in our internal control over financial reporting . . . that occurred during the first quarter

of 2018 that have materially affected, or are reasonably likely to materially affect, our internal

control over financial reporting,” (the “Internal Controls Statement”).


                                                   - 34 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 38 of 74 PageID #:1139




                    (b)     The 1Q18 10-Q also included signed certifications, pursuant to Section 302 of

the Sarbanes-Oxley Act of 2002 (“SOX Certifications”), by defendants Park and Kavthekar

vouching for the effectiveness of the Company’s internal controls, stating that Park and Kavthekar

were the ones responsible for establishing and maintaining effective disclosure controls and internal

controls over financial reporting and that they:

        [H]ave disclosed, based on [their] most recent evaluation of internal control over
        financial reporting, to the Company’s auditors and the audit committee of the
        Company’s board of directors . . . .

               a) All significant deficiencies and material weaknesses in the design or
        operation of internal control over financial reporting which are reasonably likely
        to adversely affect the Company’s ability to record, process, summarize and report
        financial information.

        76.         On August 7, 2018, Diplomat filed its quarterly report on Form 10-Q for 2Q18 (the

“2Q18 10-Q”). The 2Q18 10-Q was signed by defendant Kavthekar and contained essentially the

same Internal Controls Statement as set forth above (¶75(a)) and included essentially the same SOX

Certifications as set forth above (¶75(b)) signed by defendants Griffin and Kavthekar.

        77.         On November 7, 2018, Diplomat filed its quarterly report on Form 10-Q for 3Q18

(the “3Q18 10-Q”). The 3Q18 10-Q was signed by defendant Kavthekar and contained essentially

the same Internal Controls Statement as set forth above (¶75(a)) and included essentially the same

SOX Certifications as set forth above (¶75(b)) signed by defendants Griffin and Kavthekar.

        78.         The statements in ¶¶75-77 above were materially false and misleading when made

because they omitted to disclose that the Company’s internal controls over financial reporting were

not effective, the Company failed to establish adequate internal controls over financial reporting with

respect to the acquired PBM businesses, and the Company was suffering from material weaknesses

in its internal controls.




                                                    - 35 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 39 of 74 PageID #:1139




                                     THE TRUTH IS REVEALED

        79.         Starting in November 2018, and continuing through a series of disclosures,

defendants revealed that the PBM integration was causing massive losses; the failure to retain key

PBM employees and transition from NPS’s proprietary claims software was leading to service

failures and repeated customer complaints and loss of business; rather than growing the PBM

business and providing cross-selling opportunities, and Diplomat was losing half the legacy PBM

business, all of which caused massive financial harm leading the Company to disclose after over 40

years in business that it needed to be acquired or could be forced into bankruptcy.

November 2018 Disclosures

        80.         After market close on November 6, 2018, Diplomat admitted the loss of PBM

customers accounting for 25% of PBM revenues ($200 million). Defendants mitigated the impact of

the disclosure by making false and misleading statements that the losses were due to “one-off”

issues. Diplomat also reported that 3Q18 PBM revenues had declined by 10% from the prior quarter

(from $189 million in 2Q18 to $170 million in 3Q18) and reduced its 2018 revenue guidance by

$200 million as a result of, in part, “known PBM revenue losses.”

        81.         On this news, the price of Diplomat common stock plummeted, falling from a close

of $20.34 on November 6, 2018 to a close of $14.80 on November 7, 2018, erasing more than 27%

of the Company’s market capitalization ($410 million) in a single day on trading volume of 7.2

million shares, nearly eight times higher than the prior day’s volume.

        82.         On November 7, 2018, analysts from Leerink expressed shock that the PBM

integration was not as successful as defendants had represented. The analysts slashed their price

target by 14%, stating, “we are very surprised by the magnitude of the [PBM] loss,” and “[w]e are

concerned that, in conjunction with another quarter of weak revenue, [Diplomat] may be struggling

to win new PBM business and plug the hole left by the ~25% loss of their PBM business.” In
                                                  - 36 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 40 of 74 PageID #:1139




contrast to defendants’ prior statements about growth, the analysts also noted that management was

now characterizing 2019 as a “‘rebuilding year.’”

        83.         On November 8, 2018, analysts from Barclays likewise cut their price target and

attributed the Diplomat stock decline, in part, to the impact of the $200 million “additional PBM

business losses for 2019.” The Barclays analysts suggested that defendants may be concealing

additional negative information because they refused to provide a “dollar amount of ‘selling season

wins and losses’ that are disclosed by some other PBMs.” The analysts, however, continued to see

Diplomat “as a buying opportunity,” believing the losses were from one-off issues rather than “head-

to-head RFP losses.”

January 2019 Disclosures

        84.         On January 7, 2019, Diplomat issued a release and hosted a conference call to update

2018 guidance and provide 2019 guidance. In the release, the Company disclosed an “additional

$120 million combined revenue impact from [PBM] client losses.” As a result, Diplomat reduced its

top-end 2018 revenue guidance by another $100 million, and issued 2019 guidance that represented

a nearly 40% decline in PBM revenues from 2018.

        85.         In stark contrast to defendants’ optimistic Class Period statements, the release quoted

defendant Griffin admitting that “‘there is no question that this segment [the PBM segment]

disappointed in 2018.’” Moreover, during the conference call, Griffin revealed that the cause of the

PBM customer losses was not due to one-off issues as previously claimed but were “primarily the

result of poor execution on client retention,” which “ha[d] been a drag on the company and it’s been

painful.” Essentially admitting that Diplomat had cut too many people and failed to retain a

sufficient sales force, Griffin said Diplomat was “executing [on] a plan to expand our sales and

account management teams to drive better client retention rates and to be more responsive to the

unique needs of this middle market set of clients.” Diplomat also announced the termination of the
                                                    - 37 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 41 of 74 PageID #:1139




employment of defendant Saban and the President and CEO of CastiaRx (Thigpen), “effective

immediately.”

        86.         Analysts again reported on the disappointing revelations and on January 7, 2019,

analysts at Cowen and Company reported that: “According to our discussions with [management],

incremental client losses were largely due to the loss of legacy NPS clients, partly due to the loss of

relationships when NPS [management] wasn’t retained post-merger as well as some service issues.”

        87.         The same day, analysts at JPMorgan provided “quick thoughts post . . . our

conversations with management.” The report stated that:

        [I]ncremental customer losses were driven by weaker renewals at the NPS business,
        as well as profit step downs on renewals. We note that the company did not retain
        the NPS management team, and when the company went through the conversion to
        the [new] platform, that provided an opportunity for some customers to put their
        business out to bid, and the company was unable to complete some of those
        renewals.

        88.         Analysts from Credit Suisse cut their price target by 12%, saying that the Diplomat

stock “will likely decline further on the disappointing preannouncement, where a weaker expected

performance in its PBM business, CastiaRx, continues to be an overhang.” Analysts from William

Blair cut their stock rating for Diplomat because “the integrated PBM strategy was the key thesis

behind our bullish outlook” and “we now have a much lower level of confidence that the PBM can

be a growth engine for Diplomat.” And analysts from Leerink had a similar reaction, saying, “[w]e

are disappointed by further client losses in [Diplomat’s] PBM segment,” and “the departures of

[Diplomat’s] President Joel Saban and CastiaRx’s President and COO Albert Thigpen highlight the

struggles faced by the PBM and the massive under-performance of the segment.”

        89.         After the revelations on January 7, 2019, the price of Diplomat common stock

declined again, falling from a close of $14.10 on January 4, 2019 to a close of $12.62 on January 7,

2019, erasing more than 10% of the Company’s market capitalization ($110 million) in a single

                                                   - 38 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 42 of 74 PageID #:1139




trading day on trading volume of 1.9 million shares, more than double the prior trading day’s

volume.

        90.         On January 15, 2019, analysts at JPMorgan continued to report on the PBM losses,

saying they “came mainly from the NPS side of the PBM business, where [Diplomat] did not retain

the legacy NPS management team, which had strong customer relationships.”

February 2019 Disclosures

        91.         On February 22, 2019, Diplomat again surprised investors by disclosing that it could

not file its 2018 Form 10-K on time, it was withdrawing its 2019 guidance (issued less than two

months earlier), and it would be recording a substantial goodwill impairment charge relating to the

PBM acquisitions. Specifically, Diplomat issued a release, stating in part:

                  Diplomat Pharmacy, Inc. (NYSE: DPLO), announced today that it is
        postponing the release of its fourth quarter and full-year 2018 financial results and
        the related conference call and webcast to March 15, 2019. The Company expects to
        file its annual report on Form 10-K for the fiscal year ended December 31, 2018 soon
        afterwards.

                The postponement is due primarily to the recent determination by Diplomat
        and its auditors that the company will need to record a non-cash impairment charge
        related to its PBM business. This charge is expected to be equal to a significant
        portion of the PBM’s Goodwill and Definite-lived intangible assets, which total
        approximately $630 million as of December 31, 2018, prior to impairment charges.
        The charge relates to the 2017 acquisitions of NPS and LDI and is driven by reduced
        financial forecasts for the PBM business.

        92.         The release further acknowledged that “[d]espite success in improving our customer

service performance to industry standard levels, previously disclosed execution challenges

experienced in 2018 continue to impact customer perception and have resulted in further customer

losses.” The release quoted Griffin as saying: “‘While we have made demonstrable operational and

service improvements in our PBM business, we are still working through issues and headwinds.’”

        93.         On February 22, 2019, analysts from Credit Suisse slashed their price target by 20%

and reported that Diplomat “shares are falling further on the recent update, where the weakness in its
                                                   - 39 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 43 of 74 PageID #:1139




PBM segment is even worse than feared.” Analysts from William Blair reduced their rating to

“Underperform” due to the delayed 2018 Form 10-K, the withdrawal of 2019 guidance, and the fact

that “further PBM client losses have been incurred despite ‘improving customer service performance

to industry standards’” all of which, the analysts noted, “appear to be negative.” The analysts

predicted that Diplomat stock would continue to “trade down significantly” on the news.

        94.         Also on February 22, 2019, analysts from Cowen and Company said the Company’s

disclosures “led to shares declining 56%” which they expected “to remain at these levels.”

Regarding the ongoing PBM losses, the analysts stated that “the negative perception from low

services levels in 2018 led to further customer losses in the PBM business.” As a result, the Cowen

and Company analysts stated they “see a long road towards growth.”

        95.         After the revelations on February 22, 2019, the price of Diplomat common stock

plummeted, falling from a close of $13.46 on February 21, 2019 to a close of $5.87 on February 22,

2019, erasing more than 56% of the Company’s market capitalization ($565 million) in a single day

on trading volume of 18 million shares, more than 35 times higher than the prior day’s volume.

        96.         On February 24, 2019, analysts from Barclays issued a report after they “spoke with

[Diplomat management] and received some additional color regarding the headwinds cited in their

press release,” reporting:

                 On the PBM side of the business, management noted that service issues that
        occurred during 2018 were the reason for the contract losses. Unfortunately, while
        the service issues were fixed and service levels have improved, the clients that left
        have decided to move on due to the 2018 experience. Additionally, there is no single
        outsized contract that was lost, but rather there are various individual small contract
        losses that culminate in a seemingly large headwind for 2019. The contract losses
        have a spread out end date through 2019 which suggests the negative impact will
        spill in to 2020 as well.

        97.         On February 25, 2019, analysts from Leerink slashed their price target by 75%, to just

$6 per share, stating:

                                                    - 40 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 44 of 74 PageID #:1139




        In our view, [Diplomat’s] PBM strategy, which once excited us, has failed. With
        management suggesting a possible disposal of the business, significant client losses,
        and the departure of PBM leadership in January, we believe the challenges in the
        PBM business are likely insurmountable at this point and continue to warrant
        significant caution.

        98.         On March 15, 2019, Diplomat hosted an earnings call to discuss 4Q18 results and

Kavthekar reported that Diplomat had taken a $262 million goodwill impairment charge against the

PBM business. He said that the charge “was comprised of a $179 million impairment of the

associated goodwill and an $83 million impairment of the intangibles.” The goodwill charge

eliminated 40% of the goodwill recorded at the time of the acquisitions, representing a drastic

decline in the fair value of the business in less than two years.

        99.         Adding detail to the previously disclosed 2019 headwinds, Kavthekar also said that

Diplomat was expecting 2019 PBM revenue of “between $300 million and $400 million,” which was

less than half of the annual revenue the businesses were reporting when they were acquired. Again

confirming that it was Company-specific failures, rather than industry issues, that caused the

disappointing PBM results, Griffin said, “I continue to believe that what we are seeing in our PBM

business is not due to market pressures.”

        100.        In response to a question about the PBM “claims platform,” Griffin confirmed that,

upon acquiring NPS and LDI, Diplomat retained LDI’s legacy claims platform and “the migration

that took place was the legacy NPS business transitioning over to the new LDI Rx claim platform.”

He added:

        I would say, in terms of the reason behind the contract losses, I’d say that there were
        clearly during mid to through third quarter of ‘18 service issues connected to that
        transition process that clearly had an impact on our – the 2018 losses that we
        sustained within the PBM business. But I’d say we’ve stabilized that. . . . [I]t’s now
        operating within industry standards.

        101.        In response to a question about the PBM losses, Griffin responded:



                                                  - 41 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 45 of 74 PageID #:1139




        And again, as I referenced earlier, these losses are really the result of the transition
        and migration of the legacy NPS business over to the LDI platform or RX claim. So
        this is service issues that we experienced during that transition period that we’ve now
        fixed. The incremental losses are clearly in the commercial side.

        102.        On March 18, 2019, Diplomat filed its belated 2018 Form 10-K. The 2018 Form 10-

K confirmed that Diplomat “did not implement effective internal controls over financial reporting at

two of our recently acquired PBM subsidiaries,” LDI and NPS, stating:

        Specifically, we did not maintain effective revenue controls to ensure:

                          adequate review of initial client set up or monitoring of subsequent
                           changes to customer contract terms;

                          adequate review of revenue reconciliations and related billings;

                          adequate review of rebate accruals and reconciliations;

                          adequate review of performance guarantees;

                          adequate review over the completeness and accuracy of reports and
                           spreadsheets used in the operation of certain internal controls over
                           financial reporting for revenues; and

                          adequate review of user access administration and program change
                           reviews to revenue applications.

        The aggregation of these deficiencies was concluded to be a material weakness as of
        December 31, 2018.

        103.        The Company disclosed remedial steps including:

                          Assessment of the management resources in various departments . . .
                           to ensure there is the appropriate level of knowledge, experience and
                           training as well as the appropriate reporting structure to establish and
                           maintain adequate internal controls over financial reporting.

                          Enhancement of the management review controls over revenue
                           reconciliations, particularly the depth of review regarding reconciling
                           revenue items.

                          Enhancement of the LDI and NPS quality assurance review process
                           over initial contract pricing setup and ongoing changes.

                          Implementation of documentation procedures to evidence the
                           management review controls and monitoring of client performance.
                                               - 42 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 46 of 74 PageID #:1139




        104.        On August 9, 2019, Griffin claimed the Company had “turned the corner on some of

the operating issues that we had during the initial migration of the 2 legacy PBMs onto one, single

operating platform.” Moreover, in discussing the PBM sales force, Griffin claimed Diplomat had

only recently “fielded a professional, experienced sales organization that, candidly, we didn’t have in

the company a year ago.”

November 2019 Disclosures

        105.        On November 12, 2019, Diplomat further revealed the financial impact of Diplomat’s

(undisclosed) 2018 PBM integration and customer service failures, revealing that the Company was

on the brink of bankruptcy after taking another goodwill impairment charge related to the NPS and

LDI acquisitions.

        106.        In a release, the Company reported PBM revenue of just $82 million, a more than

50% decline from the prior year, resulting in a $1.1 million loss on the quarter. The Company also

reported an additional “$156 million non-cash impairment charge related to goodwill and definite-

lived intangible assets associated with our PBM segment due to a lower anticipated win rate, a lower

expected rate of renewals, and the reduction in rebate value in 2019, all of which have contributed to

a reduced outlook for the financial performance of our PBM segment.” Of the $156 million charge,

$122 million was against goodwill, meaning Diplomat had written off 80% of the PBM goodwill

asset. Griffin was quoted in the press release as citing the “‘challenges we continue to face in our

business, including the ongoing pressures on our PBM business,’” for the Company’s dismal results.

        107.        During a conference call on November 12, 2019, Griffin said that Diplomat

“continued to experience client losses,” which “contributed to the need for an incremental $156

million impairment of PBM goodwill.”




                                                  - 43 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 47 of 74 PageID #:1139




        108.        As a result of the continued negative news revealing the financial impact of the failed

PBM integration and customer service, Diplomat announced that it was no longer certain it could

remain in business. More specifically, the November 12, 2019 release stated that the Company:

        [M]ay not be able to meet the total net leverage and interest coverage ratio covenants
        in our credit agreement for the period ending December 31, 2019, which violation
        would give the lenders the right to terminate funding of our revolving line of credit,
        accelerate our debt (including amounts under our term loans), or foreclose on our
        assets.

Accordingly, in Diplomat’s quarterly report on Form 10-Q for 3Q19 (“3Q19 10-Q”) filed on the

same day, the Company reported that “management’s assessment indicates . . . substantial doubt as

to the Company’s ability to continue as a going concern.” Griffin stated that the Company is looking

for a “strategic alternative or transaction.” The 3Q19 10-Q added: “If the Company is not successful

in its plans to renegotiate the covenants in its credit agreement or execute on potential strategic

alternatives, we could not assure you of our ability to continue operations and may need to seek

protection under applicable bankruptcy or insolvency laws.”

        109.        On this news, Diplomat stock plummeted again, falling from a close of $6.20 on

November 11, 2019 to a close of $3.10 on November 12, 2019, erasing 50% of the Company’s

market capitalization ($230 million) in a single day on trading volume of 13.4 million shares, more

than 20 times higher than the prior day’s volume.

                             ADDITIONAL SCIENTER ALLEGATIONS

Defendants Controlled the Company’s Messaging to the Investing Public

        110.        In their respective roles as director and Interim CEO, Chairman and CEO, CFO and

Treasurer, and President, Park, Griffin, Kavthekvar, and Saban were able to, and did, determine the

content of the various SEC filings, press releases, and other public statements pertaining to the

Company during the Class Period.



                                                    - 44 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 48 of 74 PageID #:1139




        111.        Park and Kavthekar signed the Company’s annual reports filed with the SEC,

Kavthekar signed the Company’s quarterly reports filed with the SEC, and Park, Griffin, and

Kavthekar signed the SOX Certifications. See ¶¶75-77. Park, Griffin, Kavthekvar, and Saban

attended conference calls and spoke on behalf of the Company throughout the Class Period. See

¶¶58, 60, 65, 68-69, 73. Park and Griffin were quoted in Class Period releases alleged herein to be

false and misleading and Kavthekar signed the Forms 8-K that were submitted to file those releases

with the SEC. See ¶¶59, 64, 72.

        112.        Further, Park, Griffin, Kavthekvar, and Saban participated in the drafting, preparation

and/or approval of such public statements and were provided with copies of the documents alleged

herein to be false and misleading prior to or shortly after their issuance and had the ability and/or

opportunity to prevent their issuance or cause them to be corrected. Accordingly, these defendants

were responsible for ensuring the accuracy of the public reports and releases detailed herein and for

verifying that the facts supported the statements and there were no material omissions, and they are

therefore liable for the misrepresentations and omissions therein.

        113.        During their time as senior executive officers and directors of Diplomat, Park, Griffin,

Kavthekvar, and Saban were privy to confidential and proprietary information concerning Diplomat,

its acquisition of NPS and LDI, the integration of those companies, and the PBM business. Each of

them also had access to internal corporate documents, conversations with corporate officers and

employees, attended management and Board meetings and committees thereof, and reviewed reports

and other information provided to them in connection therewith. Because of their possession of such

information, each of them knew or recklessly disregarded that the adverse facts specified herein had

not been disclosed to, and were being concealed from, the investing public.

        114.        With regard to the material weaknesses in internal controls over financial reporting,

Kavthekar was appointed as Diplomat’s CFO, Treasurer, Principal Financial Officer, and Principal
                                           - 45 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 49 of 74 PageID #:1139




Accounting Officer before the PBM acquisitions to “lead Diplomat’s financial operations.” In

announcing his hiring, the Company also noted Kavthekar’s “extensive mergers and acquisitions and

capital markets experience as an investment banker.” Despite that extensive experience in acquiring

businesses, Kavthekar failed to ensure that Diplomat established effective internal controls over the

financial reporting of the newly acquired PBM businesses which led Diplomat to delay issuing its

2018 Form 10-K and to admit that it was unable to establish, for example, effective controls to

ensure adequate review of client setup, changes in contract terms, or revenue reconciliations and

billings.

Defendants Were Responsible for and Closely Monitored the Failed PBM Integration

        115.        Defendants Park, Griffin, and Saban were hired by Diplomat specifically to integrate,

launch, and run the PBM business. Upon recognizing that Diplomat would need to expand into the

PBM space in order to compete in an evolving market, Diplomat appointed Park as a director in June

2017 and appointed Saban as President in August 2017. Park and Saban had spent decades running

some of the largest PBMs in the country, including OptumRx, Catamaran, and CVS Caremark. See

¶43. In January 2018, Hagerman – who had no PBM executive experience – retired, allowing Park

(appointed as Interim CEO) and Saban to implement and execute the PBM strategy. As Park

emphasized on February 26, 2018, the Diplomat executive team “ha[d] been part of the majority of

PBM acquisition transactions over the past 2 decades,” such that “[a]cquisition integration is a core

competency for us.”

        116.        Diplomat paid $647 million in combined consideration to acquire NPS and LDI,

making it Diplomat’s largest transaction ever. It was also the most important. The PBM

acquisitions represented a change in business, as Diplomat had never before acquired or operated a

PBM. The acquisition of NPS and LDI created an entirely new reporting segment in the Company,

contributing a reported 33% of the Company’s EBITDA.
                                                   - 46 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 50 of 74 PageID #:1139




        117.        Defendants recognized, and advised the market, that the PBM business was critical to

Diplomat’s operations and would affect the Company’s performance. On February 26, 2018, for

example, Park said “[e]ntering the PBM market is critical to our growth strategy,” and Saban

referred to it as “a huge game changer.” On May 8, 2018, Park further called the PBM business “a

growth engine for Diplomat.” And when Griffin joined the Company, he also said, “[w]e believe

this [the PBM business] is a game changer.” Analysts asked about the PBM integration and business

at every conference call, and frequently addressed the topics in published reports, following the

announcement of the acquisitions in November 2017.

        118.        Given the size and importance of the PBM acquisitions, defendants had a duty to

monitor the PBM integration, customers, and business, including lost sales and the causes thereof.

Given their frequent public statements regarding these matters, it is clear that they were monitoring

and had knowledge of the PBM integration, its progress, and customer reaction.

        119.        Defendants’ prior experience in running PBMs also supports an inference that they

monitored and were aware of the critical events that were concealed from investors. In June 2018,

Diplomat appointed Griffin as Chairman and CEO. Griffin, like Park and Saban, was brought to

Diplomat for his PBM experience which included having previously served as CEO for IngenioRx,

Inc., a PBM that he had built and launched for a large, nationwide payer. Griffin also spent 25 years

at Medco Health Solutions, Inc. (“Medco”), a large PBM that was acquired by Express Scripts in

2012. In announcing his appointment as Chairman and CEO, Diplomat emphasized Griffin’s

experience “recently launching [a] PBM organization,” his “tremendous knowledge of the PBM and

specialty pharmacy industries,” and his “deep understanding of the complexities and trends shaping

the healthcare environment.”




                                                   - 47 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 51 of 74 PageID #:1139




Defendants’ Public Statements Support a Strong Inference of Scienter

        120.        Park, Griffin, Kavthekvar, and Saban held themselves out to investors and the market

as the persons directly involved in, and most knowledgeable about, the PBM integration, customers

and business. Their repeated statements to the investing public during the Class Period demonstrate

knowledge of the topics on which they directly spoke, including the progress and success of the

PBM integration (¶¶58(a)-(b); 60(a)-(b); 65(a), (c), (h); 68(a); 69(a)-(c); 73(a)-(b)), the synergies

realized from the integration (¶¶60(a); 65(b)-(c); 73(c)), the terms and potential improvements in

client contracts (¶¶65(g); 69(b); 73(g)), communications with and feedback from existing and

potential customers (¶¶58(b)-(d); 60(b), (e); 65(d), (h), (i); 69(d); 72(d)-(f)), the retention and loss of

PBM customers (¶¶60(c); 65(j); 68(b); 69(b); 73(g), (i)), claims processing systems (¶¶50; 69(b), (c),

(e)) and the service offerings and performance of the PBM business and its sales force (¶¶49; 58(b)-

(d); 60(d)-(f); 65(e)-(f); 73(d)). Indeed, defendants addressed the PBM integration and business at

every conference call during the Class Period. In a report dated September 6, 2018, analysts from

Wells Fargo noted that “[t]he questions management has been getting from investors recently are

virtually all about the PBM business.”

        121.        Defendants were the individuals who made or approved the decision not to retain

legacy PBM employees that had customer relationships and to abandon NPS’s proprietary claims

processing software. For example, a June 21, 2018 report by analysts from Leerink states that the

analysts “spent the day with . . . CEO Brian Griffin, President Joel Saban, and CFO Atul Kavthekar.”

After emphasizing “the depth of Mr. Griffin’s experience,” including his “decades of experience

selling and implementing PBM contracts,” the analysts reported that “NPS and LDI are being

integrated into a common platform,” and “[m]anagement highlighted that RxClaim will be the

PBM’s go-forward technology solution and platform, and they will not be using the customized

platform that NPS functions on.”
                                                   - 48 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 52 of 74 PageID #:1139




        122.        Griffin further admitted his knowledge of and involvement in the transition of NPS

clients to the RxClaim platform when, on March 15, 2019, Griffin stated:

        In terms of the migration of – I should note that, for those of you who aren’t as close
        to that operating platform [RxClaim], it is, in my opinion, the best in the industry. So
        this is an operating platform that can manage the most complex of businesses, from
        large corporate, union health plan, Med D. So it’s a very strong operating platform,
        and this was the operating platform that was a part of the legacy LDI business.

Griffin has also indicated his direct involvement in the decisions regarding the PBM sales force,

saying on August 6, 2018: “I’ve got a number of my former Medco sales and account management

folks managing that for us here at CastiaRx.”

        123.        Acknowledging that he had been monitoring the severity of the PBM service issues

during the Class Period, Griffin admitted on March 15, 2019 that “mid last year [2018] – into the

fourth quarter, I brought in some consultants to help us evaluate our end-to-end processes, our

structure.”

The Scope and Severity of the Service Failures and Customer Departures Support a Strong
Inference of Scienter

        124.        Far from being too minor to warrant defendants’ close attention and monitoring,

Diplomat’s service failures and client losses were significant enough to potentially force the

Company into bankruptcy. This further supports an inference that defendants knew or recklessly

disregarded the true facts at the time they were making the false and misleading statements.

        125.        Given the pre- and in-Class Period statements by Hagerman and others, the Individual

Defendants each knew that Diplomat’s PBM business would compete on service, more so than price,

in the small- to mid-size payer market, and that providing exceptional service would be critical to the

PBM’s growth, and Diplomat’s overall growth. Given their importance, and the overall importance

of the PBM acquisition to Diplomat’s financial health, it is inconceivable that the Individual

Defendants did not monitor the service failures as they were occurring.

                                                   - 49 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 53 of 74 PageID #:1139




        126.        The Individual Defendants were also aware of the risks of terminating legacy PBM

employees that established strong relationships with their customers. For example, Hagerman and

Saban both commented on the importance of retaining and integrating the legacy PBM management

and sales force. See ¶49. On February 26, 2018, Park acknowledged that NPS and LDI were

“unique in the relationships they have with their clients, [and] both have long durable relationships

with their customers,” which was “a huge value proposition.” Given the importance of these

relationships, defendants knew of or recklessly disregarded the negative impact and increased risk of

customer losses from the termination of key legacy PBM employees in early 2018.

        127.        The Individual Defendants were also aware that once they switched either of the

legacy PBM businesses from one claims processing system to another, there would be a risk of client

disruption and promised to actively monitor the process. For example, during the February 26, 2018

conference call, attended by defendants Park, Saban, and Kavthekar, Park stated:

        The claim systems we have right now are functioning effectively to really support the
        services for both these books of business [NPS and LDI]. We will be looking to
        make sure that irrespective of whether we’ve migrated from one platform to another,
        that there is no disruption to our member book of business.

        128.        Thus, the Individual Defendants were on notice to carefully monitor the PBM

business for, and said they would “make sure” that there were not any service failures, including

service failures arising from the migration of one claims processing system to another.

        129.        The service issues arising from the non-retention of NPS management in the

acquisition, the failure to retain a sufficient sales force, and the failed migration of NPS customers

over to the RxClaim claims processing system were so pervasive that they resulted in the loss of

more than half of Diplomat’s PBM business and the near collapse of Diplomat’s entire business in

little more than a year. The severity of the declines is illustrated by the following chart showing the

declines in quarterly PBM revenues from 2018 to 2019:

                                                  - 50 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 54 of 74 PageID #:1139




        130.        Indeed, the divergence between defendants’ overly rosy assessment of the integration

and PBM business performance and the truth, as revealed at the end of the Class Period, further

supports a strong inference of scienter. For example, on February 26, 2018, defendant Park said: “If

you looked at the gross revenues of the [two] PBMs we acquired, that’s how you get to $800

million” and defendant Kavthekar added that the Company was expecting “low-double digit growth”

in the PBM business. At just 10% growth, that would equate to annual revenues of at least $880

million, or $220 million per quarter in the first year. But Diplomat reported 2018 PBM revenues of

just $729 million, nearly 20% short of $880 million. And the lost business and renewals in 2018 had

an expected compounding impact on 2019 with Diplomat reporting just $98 million in PBM

revenues in 1Q19, a 49% decline from the prior year, and just $90 million in PBM revenues in 2Q19,

a 52% decline from the prior year. The divergence between defendants’ purported “double digit”

growth and the actual results is illustrated in the following chart:



                                                   - 51 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 55 of 74 PageID #:1139




        131.        The significant customer complaints and losses would have been particularly

noticeable in the PBM business, which Kavthekar explained on May 8, 2018, “tends to be a very

stable, very predictable business” with results staying relatively static through the quarters.

        132.        Moreover, the service issues were not confined, but broadly impacted the entire PBM

business, causing the loss of customers ranging in size and type. The service issues impacted the

largest contracts, with the 2018 Form 10-K disclosing that Diplomat’s four largest PBM customers,

constituting 31% of the entire business, had all terminated their contracts. And the service issues

impacted a multitude of smaller contracts as well, with analysts from Barclays reporting on February

24, 2019 that “there are various individual small contract losses that culminate in a seemingly large

headwind for 2019” and “the contract losses have a spread out end date through 2019.”




                                                   - 52 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 56 of 74 PageID #:1139




Executive Departures Support a Strong Inference of Scienter

        133.        On January 7, 2019, Diplomat announced that the employment of Saban and Thigpen

(CastiaRx’s COO) had been terminated “effective immediately.” Saban and Thigpen were hired by

Diplomat specifically to run the PBM business. The timing of their departures – after the Company

had partially corrected Saban’s and other defendants’ Class Period statements by disclosing massive

PBM customer service failings and lost customers – further supports an inference of scienter.

        134.        On February 22, 2019, the same day that the Company withdrew its 2019 guidance

issued just one month earlier and disclosed continued PBM losses and the need to write off a

“significant portion” of the goodwill related to the failing PBM business, Park abruptly resigned

from the Board, more than a year before his term was set to expire. Park’s abrupt and early

resignation from the Board the same day as the Company disclosed negative information supports an

inference of scienter.

        135.        On March 14, 2019, Kavthekar’s employment was terminated, “effective [on] April 5,

2019.” The timing of his termination, just after defendants further revealed the PBM business’s lost

customers and dismal prospects due to the massive service failures, further supports an inference of

scienter.

        136.        Moreover, the fact that each of these defendants were terminated, rather than

departing for voluntary reasons, and that they were hired to run the PBM business, support a strong

inference of scienter.

Defendants’ Obligations Under GAAP Support a Strong Inference of Scienter

        137.        In accounting for the PBM acquisitions, Diplomat recorded a $447 million goodwill

asset, representing the amount by which the purchase prices exceeded the fair value of the acquired

companies’ net assets. The value of the goodwill asset alone exceeded the purchase price of any

previous acquisition in Diplomat’s 42-year history. In addition, Diplomat recorded $208 million
                                                  - 53 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 57 of 74 PageID #:1139




worth of definite-lived intangible assets acquired from the PBM businesses, with $191 million

attributed to “customer relationships” and $17 million attributed to “trade names and trademarks.”

The value of the customer relationships acquired from NPS and LDI alone exceeded the purchase

price of all but one of Diplomat’s previous reported acquisitions and were more than three times

larger than the next largest asset (accounts receivable) acquired from the PBMs. Defendants

reported the goodwill and intangible assets in the 1Q18 10-Q filed on May 8, 2018, the 2Q18 10-Q

filed on August 7, 2018, and the 3Q18 10-Q filed on November 7, 2018.

        138.        Under GAAP, defendants were required to monitor these assets and determine if any

or all of it needed to be written off. Doing so required defendants Park, Griffin, and Kavthekar, who

signed the financial statements or certifications, to monitor and analyze the sales, lost sales, customer

relationships, and underlying performance of the PBM business as part of the Company’s

impairment testing.

        139.        Notably, Diplomat’s annual reports on Form 10-K, signed by Defendants Park,

Griffin, and Kavthekar, state that the Company assesses both goodwill and intangible assets for

impairment testing on a regular basis. For goodwill, the 2018 Form 10-K states for example,

“goodwill is reviewed for impairment annually during the fourth quarter of each year, or more

frequently if an event or change occurs that may indicate that fair value may be below carrying

value.” Such events could include “[u]nfavorable changes in the business climate or competitive

environment, [Diplomat’s] revenue forecasts . . . or developments [that] could cause changes in [the]

estimated fair values.” For intangible assets, the Forms 10-K state they “are reviewed for

impairment whenever events or changes in circumstances indicate that the related carrying amounts

may not be recoverable.”

        140.        In other words, the service disruptions and customer complaints occurring in 2018

would have constituted triggering events requiring defendants to analyze whether these accounts
                                             - 54 -
4823-1352-6958.v1
    Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 58 of 74 PageID #:1139




needed to be written down in whole or in part prior to issuing the quarterly financial statements. To

ensure compliance with these accounting and Company policies in May, August, and November

2018, defendants were required to monitor the PBM business for unfavorable changes, including any

sales, lost sales, damage to customer relationships, or underlying performance issues that could

threaten the Company’s forecasts and estimated fair values.6

        141.        In fact, the Company admitted that goodwill was impaired in 2018 due to “reduced

financial forecasts for the PBM business.” The Company also admitted that intangible assets,

including customer relationships, were impaired in 2018, due to “customer losses and reduced

forecasts,” necessitating a large write-off. However, the same events were occurring early in 2018

due to the service failures that necessitated lowering forecasts due to customer losses that were later

disclosed to be 25% to 50% of the entire PBM business as discussed herein.

        142.        As further evidence of scienter, the Company’s Forms 10-K state that goodwill

impairment testing occurs, at a minimum, annually “during the fourth quarter.” Yet, on November

6, 2018, during the fourth quarter, defendants were touting the “strong” PBM performance and the

“new client wins,” and minimizing client losses of $200 million as attributable to “one-off” issues,

even though they would have been engaged in impairment testing that soon thereafter led to a write-

off of 40% of the PBM goodwill and 40% of the intangible assets. In fact, just two months later, on

January 7, 2019, defendants issued 2019 guidance that represented a 40% decline in PBM revenues

from 2018.




6
   Notably, defendants were also required to follow these policies in accordance with GAAP, specifically,
Accounting Standards Codifications 350-20-35-3 (goodwill) and 360-10-35-21 (intangible assets). In the
SOX Certifications included with the Company’s Forms 10-Q (¶¶75-77), defendants Park, Griffin, and
Kavthekar assured investors that the Company’s financial statements had been prepared “in accordance with
generally accepted accounting principles.”

                                                  - 55 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 59 of 74 PageID #:1139




Defendants Had Motive

        143.        As discussed, the pharmaceutical industry has been subject to consolidation, with

PBMs acquiring other PBMs, PBMs acquiring pharmacies, and pharmacies acquiring PBMs. To

remain viable in this environment, Diplomat needed to acquire companies or be acquired, neither of

which would be possible if its stock price collapsed. Thus, defendants had a reason to conceal the

negative facts during the Class Period in order to both: (1) artificially inflate Diplomat’s stock price

to more cheaply acquire other companies; and (2) make Diplomat an attractive acquisition target.

        144.        For example, Diplomat entered the PBM market by acquiring NPS and LDI, using

$90 million of Company stock to fund the transactions. Throughout the Class Period, defendants

and analysts noted that Diplomat was evaluating the acquisition of additional PBMs to support that

business. During the February 26, 2018 conference call, for example, in response to an analyst

question about PBM acquisitions, defendant Park responded: “Diplomat has always been a pretty

active participant in finding opportunities, both organically and inorganically,” i.e., through

acquisitions, “[a]nd we don’t expect that strategy is going to change at all. . . . And we are going to

continue to be active in evaluating all the opportunities in the space.” Likewise, during the August

6, 2018 conference call, when asked by an analyst whether defendants “see potential opportunities

for future PBM deals . . . in terms of potential M&A [mergers and acquisitions],” Griffin responded,

“yes, we’ll continue to evaluate those opportunities.”

        145.        Analysts likewise reported that additional PBM acquisitions were likely. On March

2, 2018, for example, analysts from Deutsche Bank reported that “[w]e expect Diplomat to further

capitalize on the middle market opportunity by stepping in as one of the leading consolidators in the

space.” Analysts from Credit Suisse similarly reported on May 8, 2018 and August 6, 2018, that

they “expect there to be a clear path for [Diplomat] to scale up its PBM offering longer term through

continued M&A.”
                                                  - 56 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 60 of 74 PageID #:1139




        146.        To fund such transactions, Diplomat could use Company stock and cash, just as it did

with the NPS and LDI acquisitions. Thus, defendants had an incentive to increase (or at least

maintain) the price of Diplomat shares. The higher Diplomat’s stock price, the less cash would be

required to fund additional PBM acquisitions.

        147.        On the flip side, Diplomat was also a potential acquisition target for larger PBMs

throughout the Class Period, particularly since Hagerman (the co-founder) had retired. On June 21,

2018, for example, analysts from Leerink reported that they “believe that the current management

team is more open to a transaction than was the previous team, which was led by founder Phil

Hagerman.” Indeed, analysts from Deutsche Bank reported on August 16, 2018 that Diplomat “has

more natural potential acquirors than any other company in our universe.” On November 7, 2018,

analysts from Lake Street Capital Markets similarly reported that recent consolidations among large

healthcare companies made Diplomat “an obvious acquisition target.”

        148.        The acquisition of Diplomat could result in accelerated premiums being paid to

Individual Defendants for their Diplomat holdings and free defendants of the massive problems in

the PBM business. To remain an attractive acquisition target, defendants were incentivized to

conceal the PBM service failures and customer losses, the disclosure of which would reduce interest

or drive any acquisition price down significantly.

                            LOSS CAUSATION AND ECONOMIC LOSS

        149.        During the Class Period, as detailed herein, defendants made false and misleading

statements and engaged in a scheme to deceive the market and a course of conduct that artificially

inflated the price of Diplomat common stock and operated as a fraud or deceit on Class Period

purchasers of Diplomat common stock by misrepresenting the success of the PBM integration and

business, Diplomat’s customer service, Diplomat’s relationships with legacy and prospective PBM


                                                   - 57 -
4823-1352-6958.v1
    Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 61 of 74 PageID #:1139




customers, and omitting to disclose the significant integration failures, customer service failures, and

customer dissatisfaction and losses.

        150.        Defendants’ false and misleading statements had their intended effect and directly and

proximately caused Diplomat common stock to trade at artificially inflated levels, reaching a Class

Period high of $28 per share.

        151.        As a result of defendants’ fraudulent conduct as alleged herein, the price at which

Diplomat common stock traded was artificially inflated throughout the Class Period. When

plaintiffs and other members of the Class purchased their Diplomat common stock, the true value of

such common stock was substantially lower than the prices actually paid.7 As a result of purchasing

Diplomat common stock during the Class Period at artificially inflated prices, plaintiffs and other

members of the Class suffered economic loss, i.e., damages, under federal securities laws, when such

artificial inflation dissipated.

        152.        As a result of defendants’ materially false and misleading statements, as well as the

adverse, undisclosed information known to the defendants, plaintiffs, and other members of the

Class relied, to their detriment, on such statements and documents, and/or the integrity of the market,

in purchasing their Diplomat common stock at artificially inflated prices during the Class Period.

Had plaintiffs and other members of the Class known the truth, they would not have taken such

actions.

        153.        When the misrepresentations and omissions that defendants had concealed from the

market were leaked out and revealed through the series of partial disclosures beginning on

November 6, 2018, and continuing through November 12, 2019, the price of Diplomat common

stock fell dramatically, causing substantial losses to investors.

7
    Class consists of all those who purchased or otherwise acquired the publicly-traded securities of Diplomat
during the Class Period and were damaged thereby (the “Class”).

                                                    - 58 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 62 of 74 PageID #:1139




        154.        After the market closed on November 6, 2018, Diplomat began to reveal losses in the

PBM business, reporting $200 million in lost contracts, a more than 10% decline in 3Q18 PBM

revenues compared to the prior year, and a $200 million reduction to 2018 guidance. As a result,

Diplomat’s stock price dropped from a close of $20.34 on November 6, 2018 to a close of $14.80 on

November 7, 2018, and analysts cut their ratings and targets.

        155.        On January 7, 2019, Diplomat revealed additional PBM losses, issued 2019 guidance

that represented a 40% decline in PBM revenues from 2018, and began to reveal the internal causes

of the lost contracts. As a result, Diplomat’s stock price dropped from a close of $14.10 on January

4, 2019 to a close of $12.62 on January 7, 2019, and analysts cut their ratings and targets.

        156.        On February 22, 2019, Diplomat revealed that it would need to take an impairment

charge “equal to a significant portion of the PBM’s Goodwill and Definite-lived intangible assets,”

revealed additional PBM losses, and further revealed information about the source and causes of the

PBM losses. As a result, Diplomat’s stock price dropped from a close of $13.46 on February 21,

2019 to a close of $5.87 on February 22, 2019, and analysts cut their ratings and targets.

        157.        On November 12, 2019, Diplomat revealed further losses in the PBM segment and an

additional substantial impairment charge to the goodwill and intangible assets related to the PBM

business. As a result, Diplomat’s stock price dropped from a close of $6.20 on November 11, 2019

to a close of $3.10 on November 12, 2019, and analysts again cut their targets.

        158.        The timing and magnitude of the decline in the price of Diplomat common stock

negates any inference that losses suffered by plaintiffs and other Class members were caused by

changed market conditions, macroeconomic factors, or Company-specific facts unrelated to

defendants’ fraudulent conduct. From the close of trading on November 6, 2018 through the close of

trading on November 12, 2019, during which time Diplomat’s stock price fell over 80% as a result of

defendants’ fraud being leaked out and revealed through a series of partial disclosures, the Standard
                                              - 59 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 63 of 74 PageID #:1139




& Poor’s 500 Index increased 12%, and the Standard & Poor’s Small Cap 600 Index, comprising of

public corporations in Diplomat’s peer group, rose 0.5%, as illustrated in the following chart:

                      Diplomat Pharmacy, Inc. vs. S&P 500 and S&P 600 Small Cap
                                November 6, 2018 – November 12, 2019




        159.        Analyst reports reflected that the revelation of the previously undisclosed information

was responsible for the stock declines. See ¶¶82-83, 88, 93-94.

        160.        As a result of their purchases of Diplomat common stock during the Class Period and

the subsequent decline in the value of those shares when the truth was revealed to the market,

plaintiffs and other members of the Class suffered economic loss, i.e., damages, under the federal

securities laws.

                                    PRESUMPTION OF RELIANCE

        161.        At all relevant times, the market for Diplomat common stock was an efficient market

for the following reasons, among others:

                    (a)    Diplomat common stock met the requirements for listing and was listed and

actively traded on the NYSE, a highly efficient and automated market;

                                                    - 60 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 64 of 74 PageID #:1139




                    (b)    according to the Company’s 2018 Form 10-K, the Company had more than 74

million shares of common stock outstanding as of March 15, 2019, demonstrating a very active and

broad market for Diplomat common stock;

                    (c)    as a regulated issuer, Diplomat filed periodic public reports with the SEC;

                    (d)    Diplomat regularly communicated with public investors via established

market communication mechanisms, including the regular dissemination of press releases on

national circuits of major newswire services, the Internet, and other wide-ranging public disclosures;

and

                    (e)    Diplomat was followed by numerous securities analysts employed by major

brokerage firms, such as JPMorgan, Credit Suisse, Leerink, Barclays, William Blair & Company,

Wells Fargo Securities, LLC, Cowen and Company, and Morgan Stanley, who wrote reports that

were distributed to the brokerage firms’ sales forces and the public.

        162.        As a result of the foregoing, the market for Diplomat common stock promptly

digested current information regarding Diplomat from publicly available sources and reflected such

information in Diplomat’s common stock price. Under these circumstances, a presumption of

reliance applies to plaintiffs’ purchases of Diplomat common stock.

        163.        A presumption of reliance is also appropriate in this action under the Supreme Court’s

holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128 (1972), because plaintiffs’

claims are based, in significant part, on defendants’ material omissions. Because this action involves

defendants’ failure to disclose material adverse information regarding Diplomat’s business and

operations, positive proof of reliance is not a prerequisite to recovery. All that is necessary is that

the facts withheld be material in the sense that a reasonable investor might have considered them

important in making investment decisions. Given the importance of defendants’ material omissions

set forth above, that requirement is satisfied here.
                                                - 61 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 65 of 74 PageID #:1139




                                           NO SAFE HARBOR

        164.        The false and misleading statements alleged herein were not forward-looking. To the

extent any of the alleged false and misleading statements were forward-looking, the federal statutory

safe harbor for forward-looking statements under certain circumstances does not apply. Many of the

specific statements alleged were not identified as “forward-looking statements” when made. To the

extent there were any forward-looking statements, there were no meaningful cautionary statements

accompanying them. To be meaningful, cautionary statements must identify important factors that

could cause actual results to differ materially from those in the purportedly forward-looking

statements. Such cautions were absent from Diplomat’s Class Period filings and oral disclaimers.

        165.        Alternatively, to the extent that the statutory safe harbor could apply to any forward-

looking statements pleaded herein, defendants are liable for those false and misleading forward-

looking statements because, at the time each of those forward-looking statements were made, the

speaker knew that the particular forward-looking statement was false or misleading and the forward-

looking statement was authorized and approved by an executive officer of Diplomat who knew that

those statements were false or misleading when made.

        166.        Moreover, to the extent that defendants issued any disclosures designed to warn or

caution investors of certain risks, those disclosures were also false and misleading since they did not

disclose that defendants were actually engaging in the very actions about which they purportedly

warned of and/or had actual knowledge of material adverse facts undermining such disclosures.

        167.        For example, the Class Period conference calls were accompanied by recitation of

boilerplate “safe harbor statements,” which referred investors back to the stale risk disclosures in the

Company’s annual report on Form 10-K for 2017 (“2017 Form 10-K”) filed on March 1, 2018.

Those disclosures were false and misleading because they merely purported to warn that the benefits

of the acquisition might not be fully realized “[i]f we experience difficulties with the integration
                                                    - 62 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 66 of 74 PageID #:1139




process,” but did not disclose that at the time of defendants’ false and misleading Class Period

statements the Company had already experienced difficulties in the integration process that were

negatively impacting the PBM business and Diplomat’s ability to realize any, much less all, of the

benefits from the acquisitions. The risk disclosures made no reference, for example, to the lost

customers due to the termination of legacy PBM management, who had strong relationships with the

clients, the failure to establish a sufficient sales force, or the service issues arising from the

termination of staff and abandonment of the NPS claims processing system and the migration of

NPS customers onto LDI’s claims processing system.

        168.        Moreover, the 2017 Form 10-K purported to warn that:

        [T]he following risks which, individually or in aggregate, may have a material
        adverse effect on our business, affect our ability to achieve, or result in difficulties in
        realizing, the anticipated financial or strategic benefits and cost savings of an
        acquisition: the loss of key employees . . . impairment of existing relationships with
        our employees, distributors, suppliers, customers, or other constituents or those of the
        acquired companies; difficulty in integrating acquired operations, including
        restructuring and realigning activities, personnel, technologies, information and data
        security and products.

        169.        In truth, those risks had already materialized during the Class Period and were

adversely affecting the PBM business and Diplomat’s ability to realize the benefits of the

acquisitions, including the loss of key legacy PBM employees, the impairment of customer and

employee relationships, and difficulties in integrating technologies (most significantly, the claims

processing systems).

                                  CLASS ACTION ALLEGATIONS

        170.        Plaintiffs bring this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class consisting of all purchasers of Diplomat common

stock during the Class Period. Excluded from the Class are: defendants, the current and Class Period

officers and directors of the Company, the members of the immediate families and the legal

                                                  - 63 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 67 of 74 PageID #:1139




representatives, affiliates, heirs, successors-in-interest, or assigns of any such excluded person, and

any entity in which such excluded persons have or had a controlling interest.

        171.        The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Diplomat common stock was actively traded on the

NYSE. According to the Company’s 2018 Form 10-K, the Company had more than 74 million

shares of common stock outstanding as of March 15, 2019. While the exact number of Class

members can only be determined by appropriate discovery, plaintiffs believe that Class members

number at least in the hundreds, if not thousands, and that they are geographically dispersed.

        172.        Plaintiffs’ claims are typical of the claims of the members of the Class because

plaintiffs’ and all the Class members’ damages arise from and were caused by the same

representations and omissions made by or chargeable to defendants. Plaintiffs do not have any

interests antagonistic to, or in conflict with, the Class.

        173.        Plaintiffs will fairly and adequately protect the interests of the members of the Class

and have retained counsel competent and experienced in class action and securities litigation.

        174.        Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                    (a)    Whether the federal securities laws were violated by defendants’ acts as

alleged herein;

                    (b)    Whether statements made by or chargeable to defendants during the Class

Period misrepresented or omitted material facts;

                    (c)    Whether the price of Diplomat common stock was artificially inflated during

the Class Period; and


                                                    - 64 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 68 of 74 PageID #:1139




                    (d)    To what extent the members of the Class have sustained damages and the

proper measure of damages.

        175.        A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden of

individual litigation makes it impracticable for members of the Class to individually redress the

wrongs done to them. Plaintiffs are not aware of any difficulty in the management of this action as a

class action.

                                                COUNT I

                For Violation of §10(b) of the Exchange Act and SEC Rule 10b-5
                       Against Diplomat and the Individual Defendants

        176.        Plaintiffs incorporate the foregoing paragraphs by reference.

        177.        During the Class Period, Diplomat and the Individual Defendants disseminated or

approved the false or misleading statements specified above, which they knew or recklessly

disregarded were misleading in that they contained misrepresentations and failed to disclose material

facts necessary in order to make the statements made, in light of the circumstances under which they

were made, not misleading.

        178.        These defendants violated §10(b) of the Exchange Act and SEC Rule 10b-5

promulgated thereunder in that they:

                    (a)    Employed devices, schemes, and artifices to defraud;

                    (b)    Made untrue statements of material fact or omitted to state material facts

necessary in order to make the statements made, in light of the circumstances under which they were

made, not misleading; or




                                                   - 65 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 69 of 74 PageID #:1139




                    (c)    Engaged in acts, practices and a course of business that operated as a fraud or

deceit upon plaintiffs and other members of the Class in connection with their purchases of Diplomat

common stock.

        179.        As a direct and proximate result of defendants’ wrongful conduct, plaintiffs and other

members of the Class suffered damages in connection with their respective purchases of Diplomat

common stock during the Class Period, because, in reliance on the integrity of the market, plaintiffs

and other members of the Class paid artificially inflated prices for Diplomat common stock and

experienced losses when the artificial inflation was released from Diplomat common stock as a

result of the leakage and disclosure of information and price declines detailed herein. Plaintiffs and

other members of the Class would not have purchased Diplomat common stock at the prices paid, or

at all, if they had been aware that the market price had been artificially and falsely inflated by

defendants’ false and misleading statements.

        180.        By virtue of the foregoing, Diplomat and the Individual Defendants have each

violated §10(b) of the Exchange Act and SEC Rule 10b-5 promulgated thereunder.

                                                 COUNT II

                             For Violation of §20(a) of the Exchange Act
                           Against Defendants Park, Griffin, and Kavthekar

        181.        Plaintiffs incorporate the foregoing paragraphs by reference.

        182.        Park, Griffin, and Kavthekar acted as controlling persons of Diplomat within the

meaning of §20(a) of the Exchange Act.

        183.        By virtue of their high-level positions, participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the Company’s disclosures, practices, and PBM

business, Park, Griffin, and Kavthekar had the power to influence and control, and did influence and

control, directly or indirectly, the decision-making of the Company, including the content and

                                                    - 66 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 70 of 74 PageID #:1139




dissemination of the various statements that plaintiffs contend are false and misleading. Park,

Griffin, and Kavthekar were provided with, or had unlimited access to copies of, the Company’s

reports, press releases, public filings, and other statements alleged by plaintiffs to be misleading

before and/or shortly after these statements were issued and had the ability to prevent the issuance of

the statements or cause the statements to be corrected.

        184.        As set forth above, Diplomat violated §10(b) and Rule 10b-5 promulgated thereunder

by its acts and omissions as alleged in this complaint. By virtue of their positions as controlling

persons, and as a result of their aforementioned conduct, defendants Park, Griffin, and Kavthekar are

liable pursuant to §20(a) of the Exchange Act for the §10(b) violations. As a direct and proximate

result of these defendants’ wrongful conduct, plaintiffs and other members of the Class suffered

damages in connection with their purchases of the Company’s stock during the Class Period, as

evidenced by, among others, the stock price declines discussed above, when the artificial inflation

was released from the Company’s stock.

                                         PRAYER FOR RELIEF

        WHEREFORE, plaintiffs pray for judgment as follows:

        A.          Declaring this action to be a class action properly maintained pursuant to Rule 23(a)

and b(3) of the Federal Rules of Civil Procedure and certifying plaintiffs as Class Representatives

and Robbins Geller Rudman & Dowd LLP as Class Counsel;

        B.          Awarding compensatory damages in favor of plaintiffs and the other members of the

Class against all defendants, jointly and severally, for all damages sustained as a result of

defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

        C.          Awarding plaintiffs reasonable costs and expenses incurred in this action, including

attorneys’ fees, experts’ fees, and other costs and disbursements; and


                                                   - 67 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 71 of 74 PageID #:1139




        D.          Awarding such further relief, including any equitable/injunctive relief, as the Court

may deem just and proper.

                                   DEMAND FOR TRIAL BY JURY

        Plaintiff hereby demands a trial by jury.

DATED: December 6, 2019                              ROBBINS GELLER RUDMAN
                                                       & DOWD LLP
                                                     JAMES E. BARZ (IL Bar # 6255605)
                                                     FRANK A. RICHTER (IL Bar # 6310011)


                                                                      s/ James E. Barz
                                                                     JAMES E. BARZ

                                                     200 South Wacker Drive, 31st Floor
                                                     Chicago, IL 60606
                                                     Telephone: 312/674-4674
                                                     312/674-4676 (fax)
                                                     jbarz@rgrdlaw.com
                                                     frichter@rgrdlaw.com

                                                     Lead Counsel

DATED: December 6, 2019                              HOLZER & HOLZER, LLC
                                                     COREY D. HOLZER (pro hac vice forthcoming)


                                                                     s/ Corey D. Holzer
                                                                    COREY D. HOLZER

                                                     1200 Ashwood Parkway, Suite 410
                                                     Atlanta, GA 30338
                                                     Telephone: 770/392-0090
                                                     770/392-0029 (fax)
                                                     cholzer@holzerlaw.com

                                                     Counsel for Plaintiff Eugene Klabak




                                                   - 68 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 72 of 74 PageID #:1139




                                       SULLIVAN, WARD, ASHER & PATTON, P.C.
                                       MICHAEL J. ASHER
                                       1000 Maccabees Center
                                       25800 Northwestern Highway
                                       Southfield, MI 48075
                                       Telephone: 248/746-0700
                                       248/746-2760 (fax)
                                       masher@swappc.com

                                       HESSIAN & McKASY P.A.
                                       WILLIAM A. CUMMINGS
                                       3700 RBC Plaza
                                       60 South 6th Street
                                       Minneapolis, MN 55402
                                       Telephone: 612/746-5770
                                       612/746-5755 (fax)

                                       Additional Counsel for Lead Plaintiff




                                      - 69 -
4823-1352-6958.v1
  Case: 1:19-cv-01735 Document #: 82 Filed: 12/06/19 Page 73 of 74 PageID #:1139




                                   CERTIFICATE OF SERVICE

        I hereby certify under penalty of perjury that on December 6, 2019, I authorized the

electronic filing of the foregoing with the Clerk of the Court using the CM/ECF system which will

send notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List,

and I hereby certify that I caused the mailing of the foregoing via the United States Postal Service to

the non-CM/ECF participants indicated on the attached Manual Notice List.

                                                    s/ James E. Barz
                                                    JAMES E. BARZ

                                                    ROBBINS GELLER RUDMAN
                                                          & DOWD LLP
                                                    200 South Wacker Drive, 31st Floor
                                                    Chicago, IL 60606
                                                    Telephone: 312/674-4674
                                                    312/674-4676 (fax)

                                                    E-mail: jbarz@rgrdlaw.com




4823-1352-6958.v1
12/6/2019       Case: 1:19-cv-01735 Document
                                        CM/ECF#: 82Ver
                                               LIVE, Filed:
                                                       6.3.1 -12/06/19      Page
                                                              U.S. District Court,   74 ofIllinois-
                                                                                   Northern   74 PageID #:1139
Mailing Information for a Case 1:19-cv-01735 Iron Workers Local No. 25 Pension Fund, et al., v.
Diplomat Pharmacy, Inc. et al
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

      James E Barz
      jbarz@rgrdlaw.com,e_file_sd@rgrdlaw.com

      James Wallace Ducayet
      jducayet@sidley.com,james-ducayet-9115@ecf.pacerpro.com,efilingnotice@sidley.com

      Lori Ann Fanning
      LFanning@MillerLawLLC.com,MMiller@MillerLawLLC.com,ajewell@millerlawllc.com,drobinson@millerlawllc.com,JRamirez@millerlawllc.com

      Lucas Gilmore
      lucasg@hbsslaw.com

      Matthew Todd Hurst
      mhurst@heffnerhurst.com,mheffner@heffnerhurst.com

      Reed R Kathrein
      reed@hbsslaw.com,danielles@hbsslaw.com,lisal@hbsslaw.com,sf_filings@hbsslaw.com

      Daniel J. Kurowski
      dank@hbsslaw.com,chi_filings@hbsslaw.com

      Carl V. Malmstrom
      malmstrom@whafh.com

      Marvin Alan Miller
      Mmiller@millerlawllc.com,ajewell@millerlawllc.com,LFanning@millerlawllc.com,drobinson@millerlawlllc.com,JRamirez@millerlawllc.com

      Danielle S. Myers
      dmyers@rgrdlaw.com,dmyers@ecf.courtdrive.com,e_file_sd@rgrdlaw.com

      Frank Anthony Richter
      frichter@rgrdlaw.com,CReis@ecf.courtdrive.com,creis@rgrdlaw.com

      Nilofer Ibrahim Umar
      numar@sidley.com,efilingnotice@sidley.com,nilofer-umar-6698@ecf.pacerpro.com

Manual Notice List

The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You may wish to
use your mouse to select and copy this list into your word processing program in order to create notices or labels for these recipients.

   (No manual recipients)




https://ecf.ilnd.uscourts.gov/cgi-bin/MailList.pl?368618226258702-L_1_0-1                                                                                   1/1
